Exhibit 10.1

 

 

 

THIRD AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

 

 

DATED AS OF JUNE 20, 2005

 

 

AMONG

 

 

LOVING CREEK FUNDING CORPORATION,
AS THE SELLER,

 

 

OFFICEMAX INCORPORATED
(FORMERLY KNOWN AS BOISE CASCADE CORPORATION),
AS THE INITIAL COLLECTION AGENT,

 

 

ABN AMRO BANK N.V.,
AS THE AGENT AND AS THE WINDMILL PURCHASER AGENT,

 

 

WACHOVIA BANK, N.A., AS
THE BLUE RIDGE PURCHASER AGENT,

 

 

THE RELATED BANK PURCHASERS
FROM TIME TO TIME PARTY HERETO,

 

 

WINDMILL FUNDING CORPORATION, AS A CONDUIT PURCHASER,

 

 

and

 

 

BLUE RIDGE ASSET FUNDING CORPORATION, AS
A CONDUIT PURCHASER

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

PURCHASES FROM SELLER AND SETTLEMENTS

 

 

 

 

Section 1.1.

Sales

 

Section 1.2.

Interim Liquidations

 

Section 1.3.

Selection of Discount Rates and Tranche Periods for each Purchaser Group

 

Section 1.4.

Fees and Other Costs and Expenses

 

Section 1.5.

Maintenance of Sold Interest; Deemed Collection

 

Section 1.6.

Reduction in Commitments

 

Section 1.7.

Repurchases

 

Section 1.8.

Assignment of Purchase Agreements

 

 

 

 

ARTICLE II

SALES TO AND FROM CONDUIT PURCHASERS; ALLOCATIONS

 

 

 

 

Section 2.1.

Purchases from a Conduit Purchaser

 

Section 2.2.

Purchases by a Conduit Purchaser

 

Section 2.3.

Allocations and Distributions

 

 

 

 

ARTICLE III

ADMINISTRATION AND COLLECTIONS

 

 

 

 

Section 3.1.

Appointment of Collection Agent

 

Section 3.2.

Duties of Collection Agent

 

Section 3.3.

Reports

 

Section 3.4.

Lock-Box Arrangements

 

Section 3.5.

Enforcement Rights

 

Section 3.6.

Collection Agent Fee

 

Section 3.7.

Responsibilities of the Seller

 

Section 3.8.

Actions by Seller

 

Section 3.9.

Indemnities by the Collection Agent

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 4.1.

Representations and Warranties

 

 

 

 

ARTICLE V

COVENANTS

 

 

 

 

Section 5.1.

Covenants of the Seller

 

 

 

 

ARTICLE VI

INDEMNIFICATION

 

 

 

 

Section 6.1.

Indemnities by the Seller

 

Section 6.2.

Increased Cost and Reduced Return

 

Section 6.3.

Other Costs and Expenses

 

Section 6.4.

Withholding Taxes

 

Section 6.5.

Payments and Allocations

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

CONDITIONS PRECEDENT

 

 

 

 

Section 7.1.

Conditions to Closing

 

Section 7.2.

Conditions to Each Purchase

 

 

 

 

ARTICLE VIII [a05-11295_1ex10d1.htm#Articleviii_011419]

THE AGENT [a05-11295_1ex10d1.htm#Articleviii_011419]

 

 

 

 

Section 8.1. [a05-11295_1ex10d1.htm#Section8_1_011423]

Appointment and Authorization [a05-11295_1ex10d1.htm#Section8_1_011423]

 

Section 8.2. [a05-11295_1ex10d1.htm#Section8_2_011434]

Delegation of Duties [a05-11295_1ex10d1.htm#Section8_2_011434]

 

Section 8.3. [a05-11295_1ex10d1.htm#Section8_3_011438]

Exculpatory Provisions [a05-11295_1ex10d1.htm#Section8_3_011438]

 

Section 8.4. [a05-11295_1ex10d1.htm#Section8_4_011441]

Reliance by Agent [a05-11295_1ex10d1.htm#Section8_4_011441]

 

Section 8.5. [a05-11295_1ex10d1.htm#Section8_5_011444]

Assumed Payments [a05-11295_1ex10d1.htm#Section8_5_011444]

 

Section 8.6. [a05-11295_1ex10d1.htm#Section8_6_011447]

Notice of Termination Events [a05-11295_1ex10d1.htm#Section8_6_011447]

 

Section 8.7. [a05-11295_1ex10d1.htm#Section8_7_011450]

Non-Reliance on Agent, Purchaser Agents and Other Purchasers
[a05-11295_1ex10d1.htm#Section8_7_011450]

 

Section 8.8. [a05-11295_1ex10d1.htm#Section8_8_011453]

Agent and Affiliates. [a05-11295_1ex10d1.htm#Section8_8_011453]

 

Section 8.9. [a05-11295_1ex10d1.htm#Section8_9_011456]

Indemnification [a05-11295_1ex10d1.htm#Section8_9_011456]

 

Section 8.10. [a05-11295_1ex10d1.htm#Section8_10_011459]

Successor Agent. [a05-11295_1ex10d1.htm#Section8_10_011459]

 

 

 

 

ARTICLE IX [a05-11295_1ex10d1.htm#Articleix_011350]

MISCELLANEOUS [a05-11295_1ex10d1.htm#Articleix_011350]

 

 

 

 

Section 9.1. [a05-11295_1ex10d1.htm#Section9_1_011502]

Termination [a05-11295_1ex10d1.htm#Section9_1_011502]

 

Section 9.2. [a05-11295_1ex10d1.htm#Section9_2_011506]

Notices [a05-11295_1ex10d1.htm#Section9_2_011506]

 

Section 9.3. [a05-11295_1ex10d1.htm#Section9_3_011509]

Payments and Computations [a05-11295_1ex10d1.htm#Section9_3_011509]

 

Section 9.4. [a05-11295_1ex10d1.htm#Section9_4_011513]

Sharing of Recoveries [a05-11295_1ex10d1.htm#Section9_4_011513]

 

Section 9.5. [a05-11295_1ex10d1.htm#Section9_5_011516]

Right of Setoff [a05-11295_1ex10d1.htm#Section9_5_011516]

 

Section 9.6. [a05-11295_1ex10d1.htm#Section9_6_011519]

Amendments [a05-11295_1ex10d1.htm#Section9_6_011519]

 

Section 9.7. [a05-11295_1ex10d1.htm#Section9_7_011523]

Waivers [a05-11295_1ex10d1.htm#Section9_7_011523]

 

Section 9.8. [a05-11295_1ex10d1.htm#Section9_8_011526]

Successors and Assigns; Participations; Assignments
[a05-11295_1ex10d1.htm#Section9_8_011526]

 

Section 9.9. [a05-11295_1ex10d1.htm#Section9_9_011537]

Intended Tax Characterization [a05-11295_1ex10d1.htm#Section9_9_011537]

 

Section 9.10. [a05-11295_1ex10d1.htm#Section9_10_011540]

Confidentiality [a05-11295_1ex10d1.htm#Section9_10_011540]

 

Section 9.11. [a05-11295_1ex10d1.htm#Section9_11_011546]

Agreement Not to Petition. [a05-11295_1ex10d1.htm#Section9_11_011546]

 

Section 9.12. [a05-11295_1ex10d1.htm#Section9_12_011550]

Excess Funds [a05-11295_1ex10d1.htm#Section9_12_011550]

 

Section 9.13. [a05-11295_1ex10d1.htm#Section9_13_011554]

No Recourse [a05-11295_1ex10d1.htm#Section9_13_011554]

 

Section 9.14. [a05-11295_1ex10d1.htm#Section9_14_011557]

Limitation of Liability [a05-11295_1ex10d1.htm#Section9_14_011557]

 

Section 9.15. [a05-11295_1ex10d1.htm#Section9_15_011601]

Headings; Counterparts. [a05-11295_1ex10d1.htm#Section9_15_011601]

 

Section 9.16. [a05-11295_1ex10d1.htm#Section9_16_011604]

Cumulative Rights and Severability. [a05-11295_1ex10d1.htm#Section9_16_011604]

 

Section 9.17. [a05-11295_1ex10d1.htm#Section9_17_011607]

Governing Law; Submission to Jurisdiction
[a05-11295_1ex10d1.htm#Section9_17_011607]

 

Section 9.18. [a05-11295_1ex10d1.htm#Section9_18_011610]

WAIVER OF TRIAL BY JURY [a05-11295_1ex10d1.htm#Section9_18_011610]

 

Section 9.19. [a05-11295_1ex10d1.htm#Section9_19_011613]

Entire Agreement. [a05-11295_1ex10d1.htm#Section9_19_011613]

 

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

DESCRIPTION

 

 

 

 

 

Schedule I [a05-11295_1ex10d1.htm#Schedulei_063102]

Definitions [a05-11295_1ex10d1.htm#Schedulei_063102]

 

Schedule II [a05-11295_1ex10d1.htm#Scheduleii_063204]

Committed Conduit Purchasers and Related Bank Purchasers and their respective
Commitments [a05-11295_1ex10d1.htm#Scheduleii_063204]

 

 

 

 

EXHIBITS

DESCRIPTION

 

 

 

 

Exhibit A [a05-11295_1ex10d1.htm#Exhibita_040459]

Form of Incremental Purchase Request [a05-11295_1ex10d1.htm#Exhibita_040459]

 

Exhibit B-1 [a05-11295_1ex10d1.htm#Exhibitb1_040534]

Form of Monthly Report [a05-11295_1ex10d1.htm#Exhibitb1_040534]

 

Exhibit B-2 [a05-11295_1ex10d1.htm#Exhibitb2_040540]

Form of Weekly Report [a05-11295_1ex10d1.htm#Exhibitb2_040540]

 

Exhibit B-3 [a05-11295_1ex10d1.htm#Exhibitb3_040548]

Form of Daily Report [a05-11295_1ex10d1.htm#Exhibitb3_040548]

 

Exhibit C [a05-11295_1ex10d1.htm#ExhibitC_040553]

Addresses and Names of Seller and Originator
[a05-11295_1ex10d1.htm#ExhibitC_040553]

 

Exhibit D [a05-11295_1ex10d1.htm#ExhibitD_040558]

Lock-Boxes and Lock-Box Banks [a05-11295_1ex10d1.htm#ExhibitD_040558]

 

Exhibit E [a05-11295_1ex10d1.htm#ExhibitE_040603]

Form of Lock-Box Letter [a05-11295_1ex10d1.htm#ExhibitE_040603]

 

Exhibit F [a05-11295_1ex10d1.htm#ExhibitF_040622]

Credit and Collection Policy [a05-11295_1ex10d1.htm#ExhibitF_040622]

 

Exhibit G [a05-11295_1ex10d1.htm#ExhibitG_040627]

Accounting Calendar [a05-11295_1ex10d1.htm#ExhibitG_040627]

 

Exhibit H [a05-11295_1ex10d1.htm#ExhibitH_040636]

Opinion of Bell, Boyd & Lloyd LLC [a05-11295_1ex10d1.htm#ExhibitH_040636]

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

 

THIRD AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of June 20,
2005, among Loving Creek Funding Corporation, a Delaware corporation (the
“Seller”), OfficeMax Incorporated (formerly known as Boise Cascade Corporation)
(the “Initial Collection Agent”), ABN AMRO Bank N.V., as agent for the
Purchasers (the “Agent”) and as the Windmill Purchaser Agent (“Windmill
Purchaser Agent”), Wachovia Bank, N.A., as the Blue Ridge Purchaser Agent (“Blue
Ridge Purchaser Agent”), the other Purchaser Agents from time to time party
hereto (collectively with the Windmill Purchaser Agent and the Blue Ridge
Purchaser Agent, the “Purchaser Agents”), the Related Bank Purchasers from time
to time party hereto (collectively, the “Related Bank Purchasers”), Windmill
Funding Corporation, as a Conduit Purchaser (“Windmill”) and Blue Ridge Funding
Corporation, as a Conduit Purchaser (“Blue Ridge”).  Certain capitalized terms
used herein, and certain rules of construction, are defined in Schedule I.  The
Conduit Purchasers and the Related Bank Purchasers and their respective
Commitments are listed on Schedule II.

 

Reference is made to that certain Second Amended and Restated Receivables Sale
Agreement dated as of November 17, 2000, as amended, currently in effect among
Loving Creek Funding Corporation (the “Seller”), OfficeMax Incorporated
(formerly known as Boise Cascade Corporation) (the “Initial Collection Agent”),
ABN AMRO Bank N.V., as agent for the Purchasers (the “Agent”) and as the
Windmill Purchaser Agent (“Windmill Purchaser Agent”), Wachovia Bank, N.A., as
the Blue Ridge Purchaser Agent (“Blue Ridge Purchaser Agent”), the other
Purchaser Agents from time to time party thereto (collectively, the “Purchaser
Agents”), the Related Bank Purchasers from time to time party thereto
(collectively, the “Related Bank Purchasers”), Windmill Funding Corporation, as
a conduit purchaser (“Windmill”) and Blue Ridge Funding Corporation, as a
conduit purchaser (“Blue Ridge”) (the “Original Receivables Sale Agreement”). 
The Seller and the Initial Collection Agent hereby request that certain
amendments be made to the Original Receivables Sale Agreement and, for the sake
of clarity and convenience, that the Original Receivables Sale Agreement be
restated in its entirety as so amended.  This Third Amended and Restated
Receivables Sale Agreement amends and replaces in its entirety the Original
Receivables Sale Agreement, and from and after the date hereof, all references
made to the Original Receivables Sale Agreement in any Transaction Document or
in any other instrument or document shall, without more, be deemed to refer to
this Third Amended and Restated Receivables Sale Agreement.  In addition, unless
otherwise amended, restated or modified in connection with the execution of this
Third Amended and Restated Receivables Sale Agreement, all Transaction Documents
executed in connection with the Original Receivables Sale Agreement shall be in
full force and effect.

 

--------------------------------------------------------------------------------


 

The parties hereto agree as follows:

 

ARTICLE I
PURCHASES FROM SELLER AND SETTLEMENTS

 

Section 1.1.           Sales.

 

(a)           The Sold Interest.  Subject to the terms and conditions hereof,
the Seller may, from time to time before the Termination Date, request that the
Conduit Purchasers (or, only if a Conduit Purchaser denies such request or is
unable to fund, ratably request that the Related Bank Purchasers for such
Conduit Purchaser) make purchases of an undivided percentage ownership interest
in its right, title and interest in the Receivables and all related
Collections.  Upon any such request, subject to the terms and conditions of this
Agreement, the Conduit Purchasers may, in their sole discretion, purchase such
interest, or, if any such Conduit Purchaser decides not to purchase such
interest, the Related Bank Purchasers for such Conduit Purchaser shall purchase
such interest.  Such interest shall be transferred to the Agent, on behalf of
each Purchaser Agent as representative of the applicable Conduit Purchaser or
Related Bank Purchaser, as the case may be.  Any such purchase (a “Purchase”)
shall be made by each relevant Purchaser remitting funds to the Seller, pursuant
to Section 1.1(c) or by the Collection Agent remitting Collections to the Seller
pursuant to Section 1.1(d).  The aggregate percentage ownership interest so
acquired by a Purchaser in the Receivables and related Collections (its
“Purchase Interest”) shall equal at any time the following quotient:

 

 

I

+ PRP

 

ER

 

 

where:

 

I               =              the outstanding Investment of such Purchaser at
such time;

 

ER           =              the Eligible Receivables Balance at such time; and

 

PRP         =              the Purchaser Reserve Percentage at such time.

 

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Eligible Receivables Balance changes.  During a Liquidation Period for a
Purchaser its Purchase Interest shall remain constant, except for
redeterminations to reflect Investment acquired from or transferred to a
Purchaser under Article II or pursuant to a Transfer Agreement.  The sum of all
Purchasers’ Purchase Interests at any time is referred to herein as the “Sold
Interest”, which at any time is the aggregate percentage ownership interest then
held by the Purchasers in the Receivables and Collections.

 

(b)           Conduit Purchaser Purchase Option and Related Bank Purchaser
Commitments.  Subject to Section 1.1(d) concerning Reinvestment Purchases, at no
time will a Conduit Purchaser have any obligation to make a Purchase.  Each
Related Bank Purchaser severally

 

2

--------------------------------------------------------------------------------


 

hereby agrees, subject to Section 7.2 and the other terms and conditions hereof,
to make Purchases before the Termination Date, based on the applicable Purchaser
Group’s Ratable Share of each Purchase by (and, in the case of each Related Bank
Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable Share of
such Purchase), to the extent its Investment would not thereby exceed its
Commitment, the Aggregate Investment would not thereby exceed the Purchase
Limit, and the Matured Aggregate Investment would not thereby exceed the
Aggregate Commitments.  Each Purchaser’s first Purchase and each additional
Purchase by such Purchaser not made from Collections pursuant to
Section 1.1(d) is referred to herein as an “Incremental Purchase.”  Each
Purchase made by a Purchaser with the proceeds of Collections in which it has a
Purchase Interest, which does not increase the outstanding Investment of such
Purchaser, is referred to herein as a “Reinvestment Purchase.”  All Purchases
hereunder shall be made ratably by such Purchaser Group in accordance with the
Commitment of such Purchaser Group.

 

(c)           Incremental Purchases.  In order to request an Incremental
Purchase from a Purchaser, the Seller must provide to the Agent and each
Purchaser Agent an irrevocable written request (including by telecopier or other
facsimile communication) substantially in the form of Exhibit A, by 10:00 a.m.
(Chicago time) three Business Days before the requested date (the “Purchase
Date”) of such Purchase, specifying the requested Purchase Date (which must be a
Business Day) and the requested amount (the “Purchase Amount”) of such Purchase,
which must be in a minimum amount of $1,000,000 and multiples thereof (or, if
less, an amount equal to the Maximum Incremental Purchase Amount).  All
Incremental Purchases may only be requested ratably from the Conduit Purchasers
in each Purchaser Group unless, a Conduit Purchaser, in its sole discretion,
determines not to make its Ratable Share of such Incremental Purchase (which
determination shall be made within one Business Day after the Seller’s request
for an Incremental Purchase), in which case the Seller may request such
Incremental Purchase from the Related Bank Purchasers for such Conduit
Purchaser.  Each Purchaser Agent shall promptly notify the related Purchasers
from which a Purchase is requested of the contents of such request.  If the
Ratable Share of an Incremental Purchase requested from a Conduit Purchaser and
such Conduit Purchaser determines, in its sole discretion, to make the requested
Purchase, such Conduit Purchaser shall transfer to the Seller’s Account its
Ratable Share amount of such Incremental Purchase by no later than 12:00 noon
(Chicago time) on the Purchase Date.  If a Conduit Purchaser refuses to make a
requested Purchase and the Seller requests the Incremental Purchase from the
Related Bank Purchasers for such Conduit Purchaser three Business Days before
such requested Purchase, subject to Section 7.2 and the other terms and
conditions hereof, each Related Bank Purchaser shall transfer its Commitment
Percentage of its Purchaser Group’s Ratable Share of such Purchase into the
Seller’s Account by no later than 12:00 noon (Chicago time) on the Purchase Date
(which in no event will be earlier than three Business Days after such request
is made to the Related Bank Purchasers).

 

(d)           Reinvestment Purchases.  Unless a Conduit Purchaser has provided
to the Agent, each Purchaser Agent, the Seller, and the Collection Agent a
notice still in effect that it no longer wishes to make Reinvestment Purchases
(in which case such Conduit Purchaser’s Reinvestment Purchases, but not those of
its Related Bank Purchasers, shall cease), at any time before the Termination
Date when no Interim Liquidation is in effect, on each day that any Collections
are received by the Collection Agent a Purchaser’s Purchase Interest in such
Collections shall

 

3

--------------------------------------------------------------------------------


 

automatically be used to make a Reinvestment Purchase by such Purchaser, but
only to the extent such Reinvestment Purchase would not cause the Purchaser’s
Investment to increase above the amount of such Investment at the start of the
day plus any Incremental Purchases made by the Purchaser on that day.  A Conduit
Purchaser may revoke any notice provided under the first sentence of this
Section 1.1(d) by notifying the Agent, its Purchaser Agent, the Seller, and the
Collection Agent that it will make Reinvestment Purchases.

 

(e)           Security Interest.  To secure all of the Seller’s obligations
under the Transaction Documents and, to the extent of the Sold Interest, to
secure the repayment of all Investment, the Seller hereby grants to the Agent
(for the benefit of the Purchasers) a security interest in all of the Seller’s
rights in the Receivables and the Collections.

 

Section 1.2.           Interim Liquidations.  (a) Optional.  The Seller may at
any time direct that Reinvestment Purchases cease and that an Interim
Liquidation commence for all Purchasers by giving the Agent, each Purchaser
Agent and the Collection Agent at least three Business Days’ written (including
telecopy or other facsimile communication) notice specifying the date on which
the Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease before the Termination Date (identified as a specific
date or as when the Aggregate Investment is reduced to a specified amount).  If
the Seller does not so specify the date on which an Interim Liquidation shall
cease, it may cause such Interim Liquidation to cease at any time before the
Termination Date, subject to Section 1.2(b) below, by notifying the Agent, each
Purchaser Agent and the Collection Agent in writing (including by telecopy or
other facsimile communication) at least three Business Days before the date on
which it desires such Interim Liquidation to cease.

 

(b)           Mandatory.  If at any time before the Termination Date any
condition in Section 7.2 is not fulfilled, the Seller shall immediately notify
the Agent, each Purchaser Agent and the Collection Agent, whereupon Reinvestment
Purchases shall cease and an Interim Liquidation shall commence, which shall
only cease upon the Seller confirming to the Agent that the conditions in
Section 7.2 are fulfilled.

 

Section 1.3.           Selection of Discount Rates and Tranche Periods for each
Purchaser Group.

 

(a)           [Reserved].

 

(b)           Conduit Purchasers.  The Seller shall pay Funding Charges with
respect to each Conduit Purchaser’s Purchase Interest for each day that any
Investment in respect of such Purchase Interest is outstanding.  Each such
Purchase Interest will accrue Funding Charges each day based on the Pooled
Allocation.  On each Settlement Date the Seller shall pay to the Windmill
Purchaser Agent an aggregate amount equal to all accrued and unpaid Funding
Charges in respect of such Purchase Interest for the immediately preceding
Settlement Period.  On each Settlement Date the Seller shall pay to the Blue
Ridge Purchaser Agent an aggregate amount equal to all accrued and unpaid
Funding Charges in respect of such Purchase Interest for the immediately
preceding calendar month.  Each Conduit Purchaser Agent shall allocate the
Investment of its related Conduit Purchaser to Tranche Periods in its sole
discretion.  Any

 

4

--------------------------------------------------------------------------------


 

Investment purchased from such Conduit Purchaser pursuant to a Transfer
Agreement shall accrue interest at the Prime Rate and have an initial Tranche
Period of three Business Days.

 

(c)           Related Bank Purchasers.  All Investment of the Related Bank
Purchasers shall be allocated to one or more Tranches reflecting the Discount
Rates at which such Investment accrues Discount and the Tranche Periods for
which such Discount Rates apply.  In each request for an Incremental Purchase
from a Related Bank Purchaser and three Business Days before the expiration of
any Tranche Period applicable to any Related Bank Purchaser’s Investment, the
Seller may request the Tranche Period(s) to be applicable to such Investment and
the Discount Rate(s) applicable thereto.  All Investment of the Related Bank
Purchasers may accrue Discount at either the Eurodollar Rate or the Prime Rate,
in all cases as established for each Tranche Period applicable to such
Investment.  Any Investment of the Related Bank Purchasers not allocated to a
Tranche Period shall be a Prime Tranche.  During the pendency of a Termination
Event, the applicable Purchaser Agent, upon notice to all other Purchaser
Agents, may reallocate any outstanding Investment of the Related Bank Purchasers
to a Prime Tranche.  All Discount accrued on the Investment of the Related Bank
Purchasers during a Tranche Period shall be payable by the Seller on the last
day of such Tranche Period or, for a Eurodollar Tranche with a Tranche Period of
more than three months, 90 days after the commencement, and on the last day, of
such Tranche Period.

 

(d)           Each Conduit Purchaser Agent shall allocate the Investment of the
related Conduit Purchaser to Tranche Periods in its sole discretion.  If, by the
time required in Section 1.3(c), the Seller fails to select a Discount Rate or
Tranche Period for any Investment of the Related Bank Purchasers, such amount of
Investment shall automatically accrue Discount at the Prime Rate for a three
Business Day Tranche Period.  Any Investment purchased from a Conduit Purchaser
pursuant to the relevant Transfer Agreement shall accrue interest at the Prime
Rate and have an initial Tranche Period of three Business Days.

 

(e)           If any Related Bank Purchaser determines (i) that maintenance of
any Eurodollar Tranche would violate any applicable law or regulation, (ii) that
deposits of a type and maturity appropriate to match fund any of such Related
Bank Purchaser’s Eurodollar Tranches are not available or (iii) that the
maintenance of any Eurodollar Tranche will not adequately and fairly reflect the
cost of such Purchaser of funding Eurodollar Tranches, then the applicable
Purchaser Agent, upon the direction of such Related Bank Purchaser, shall
suspend the availability of, and terminate any outstanding, Eurodollar Tranche
so affected.  All Investment allocated to any such terminated Eurodollar Tranche
shall be reallocated to a Prime Tranche.

 

Section 1.4.           Fees and Other Costs and Expenses.  (a) Each Purchaser
Agent shall receive from the Seller for the ratable benefit of its Purchaser
Group such amounts as agreed to with the Purchaser in the Fee Letter for such
Purchaser Group.

 

(b)           If with respect to any Investment of any Purchaser Group, the
amount of such Purchaser Group’s Investment allocated to any CP or Eurodollar
Tranche is reduced before the last day of its Tranche Period, or if a requested
Incremental Purchase at the Eurodollar Rate does not take place on its scheduled
Purchase Date, the Seller shall pay the Early Payment Fee to each

 

5

--------------------------------------------------------------------------------


 

Purchaser in the applicable Purchaser Group that had its Investment so reduced
or scheduled Purchase not made.

 

(c)           Investment shall be payable solely from the Sold Interest in
Collections and from amounts payable under Sections 1.5 and 6.1 (to the extent
amounts paid under Section 6.1 indemnify against reductions in or non-payment of
Receivables), it being the intention of the parties that the Purchasers do not
have recourse against the Seller for loss of Investment due solely to Obligor
credit risk beyond the Sold Interest in the Receivables.  The Seller shall pay,
as a full recourse obligation, all other amounts payable hereunder, including,
without limitation, all Discount, fees described in clauses (a) and (b) above
and amounts payable under Article VI.

 

Section 1.5.           Maintenance of Sold Interest; Deemed Collection. 
(a) General.  If at any time before the Termination Date the Eligible
Receivables Balance is less than the sum of the Aggregate Investment (or, if a
Termination Event exists, the Matured Aggregate Investment) plus the Aggregate
Reserve, the Seller shall pay to the Agent an amount equal to such deficiency
for application to reduce the Investments of the Purchasers ratably in
accordance with the principal amount of their respective Investments, applied
first to Prime Tranches and second to the other Tranches with the shortest
remaining maturities unless otherwise specified by the Seller.  Any amount so
applied to reduce a Conduit Purchaser’s Investment shall be deposited into an
account designated by the Purchaser Agent for the relevant Purchaser Group.

 

(b)           Deemed Collections.  If (1) on any day the outstanding balance of
a Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including any adjustment
resulting from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other similar reason not
arising from the financial inability of the Obligor to pay undisputed
indebtedness or (2) within thirty days of the date hereof, a Lock-Box Letter
relating to the Lock Box and Lock Box Account with respect to a Receivable has
not been executed by all appropriate parties and delivered to the Agent, the
Seller shall be deemed to have received on such day a Collection on such
Receivable in the amount, in the case of (1) above, of such reduction or
cancellation and in the case of (2) above, the entire principal balance of such
Receivable.  If on any day any representation, warranty, covenant or other
agreement of the Seller related to a Receivable is not true or is not satisfied,
the Seller shall be deemed to have received on such day a Collection in the
amount of the outstanding balance of such Receivable.  All such Collections
deemed received by the Seller under this Section 1.5(b) shall be remitted by the
Seller to the Collection Agent in accordance with Section 5.1(i).

 

(c)           Adjustment to Sold Interest.  At any time before the Termination
Date that the Seller is deemed to have received any Collection under
Section 1.5(b) (“Deemed Collections”) that derive from a Receivable that is
otherwise reported as an Eligible Receivable, so long as no Liquidation Period
then exists, the Seller may satisfy its obligation to deliver such amount to the
Collection Agent by instead notifying the Agent and the Purchaser Agents that
the Sold Interest should be recalculated by decreasing the Eligible Receivables
Balance by the amount of such Deemed Collections, so long as such adjustment
does not cause the Sold Interest to exceed 100%.

 

6

--------------------------------------------------------------------------------


 

(d)           Receivables Retransfers.  If the Agent shall have received Deemed
Collections or if an adjustment is made to the Sold Interest pursuant to
Section 1.5(c) that in either case equals or exceeds the outstanding balance of
any Receivable, all right, title and interest of Agent and Purchasers in and to
such Receivables (including goods related to a Receivable) shall be deemed
transferred to the Seller and by the Seller to the Originator.  Each transfer
made by the Agent under this Section shall be without recourse, representation
or warranty, express or implied, of any type or kind on the part of the Agent
and the Purchasers.  The Seller shall bear all costs and expenses incurred by
the Agent or any Purchaser in effecting any such transfer to the Seller.

 

(e)           Payment Assumption.  Unless an Obligor otherwise specifies or
another application is required by contract or law, any payment received by the
Seller from any Obligor shall be applied as a Collection of Receivables of such
Obligor (starting with the oldest such Receivable) and remitted to the
Collection Agent as such.

 

Section 1.6.           Reduction in Commitments.  The Seller may, upon thirty
days’ notice to the Agent and the Purchaser Agents, reduce the Aggregate
Commitment in increments of $1,000,000, so long as the Aggregate Commitment at
all times equals at least the outstanding Matured Aggregate Investment.  Each
such reduction in the Aggregate Commitment shall reduce the Commitment of each
Related Bank Purchaser in accordance with its Ratable Share and shall ratably
reduce the Purchase Limit so that the Aggregate Commitment remains at least 102%
of the Purchase Limit.

 

Section 1.7.           Repurchases.  At any time that the Aggregate Investment
is less than 10% of the Aggregate Commitment in effect on the date hereof, the
Seller may, upon thirty days’ notice to the Agent and the Purchaser Agents,
repurchase the entire Sold Interest from the Purchasers at a price equal to the
outstanding Matured Aggregate Investment and all other amounts then owed
hereunder.

 

Section 1.8.           Assignment of Purchase Agreements.  The Seller hereby
assigns and otherwise transfers to the Agent (for the benefit of the Agent, each
Purchaser Agent, each Purchaser and any other Person to whom any amount is owed
hereunder), all of the Seller’s right, title and interest in, to and under each
Purchase Agreement.  The Seller shall execute, file and record all financing
statements, continuation statements and other documents required to perfect or
protect such assignment.  This assignment includes (a) all monies due and to
become due to the Seller from the Originator under or in connection with any
Purchase Agreement (including fees, expenses, costs, indemnities and damages for
the breach of any obligation or representation related to such agreement) and
(b) all rights, remedies, powers, privileges and claims of the Seller against
the Originator under or in connection with any Purchase Agreement.  All
provisions of each Purchase Agreement shall inure to the benefit of, and may be
relied upon by, the Agent, each Purchaser Agent, each Purchaser and each such
other Person.  At any time that a Termination Event has occurred and is
continuing, the Agent, on behalf of the Purchaser Agents and the Purchasers
shall have the sole right to enforce the Seller’s rights and remedies under each
Purchase Agreement to the same extent as the Seller could absent this
assignment, but without any obligation on the part of the Agent, any Purchaser
or any other such Person to perform any of the obligations of the Seller under
each Purchase Agreement (or any of the promissory notes executed thereunder). 
All amounts distributed to the Seller under each Purchase Agreement from

 

7

--------------------------------------------------------------------------------


 

Receivables sold to the Seller thereunder shall constitute Collections hereunder
and shall be applied in accordance herewith.

 

ARTICLE II
SALES TO AND FROM CONDUIT PURCHASERS; ALLOCATIONS

 

Section 2.1.           Purchases from a Conduit Purchaser.  (a) Each Conduit
Purchaser may, at any time, sell to the relevant Related Bank Purchasers
pursuant to the relevant Transfer Agreement any percentage designated by such
Conduit Purchaser of such Conduit Purchaser Investment and its related Conduit
Purchaser Settlement (each, a “Put”).

 

(b)           Any portion of any Investment of a Conduit Purchaser and related
Conduit Purchaser Settlement purchased by a Related Bank Purchaser shall be
considered part of such Related Bank Purchaser’s Investment and related Conduit
Purchaser Settlement from the date of the relevant Put.  At the end of each
applicable Tranche Period following any purchase by a Related Bank Purchaser of
any portion of the relevant Conduit Purchaser Investment of the relevant Conduit
Purchaser, the Seller shall pay to the relevant Purchaser Agent (for the ratable
benefit of each such Purchaser) an amount equal to a portion of the sum of
(i) the Assigned Conduit Purchaser Settlement and (ii) all unpaid Discount owed
to such Conduit Purchaser (whether or not then due) to the end of each
applicable Tranche Period to which any Investment being Put has been allocated,
(iii) all accrued but unpaid fees (whether or not then due) payable to such
Conduit Purchaser in connection herewith at the time of such purchase and
(iv) all accrued and unpaid costs, expenses and indemnities due to such Conduit
Purchaser from the Seller in connection herewith, which portion shall be
calculated by dividing the amount of Investment allocated to the applicable
Tranche Period by the total amount of Investment purchased.

 

(c)           The proceeds from each Put received by a Conduit Purchaser (other
than amounts described in clauses (iii) and (iv) of the preceding sentence)
shall be used solely to pay that portion of the outstanding commercial paper of
the relevant Conduit Purchaser issued to fund or maintain the Investment of such
Conduit Purchaser so transferred.  Until used to pay commercial paper, all
proceeds of any Put pursuant to this Section shall be invested in Permitted
Investments.  All earnings on such Permitted Investments shall be promptly
remitted to the Seller.

 

Section 2.2.           Purchases by a Conduit Purchaser.  Each Conduit Purchaser
may at any time deliver to its Purchaser Agent and each relevant Related Bank
Purchaser a notification of assignment in substantially the form of Exhibit A to
the relevant Transfer Agreement.  If a Conduit Purchaser delivers such notice,
each relevant Related Bank Purchaser shall sell to such Conduit Purchaser and
such Conduit Purchaser shall purchase in full from each such Related Bank
Purchaser, the Investment of the Related Bank Purchasers on the last day of the
relevant Tranche Periods, at a purchase price equal to such Investment plus
accrued and unpaid Discount thereon. Any sale from any Related Bank Purchaser to
the relevant Conduit Purchaser pursuant to this Section 2.2 shall be without
recourse, representation or warranty except for the representation and warranty
that the Investment sold by such Related Bank Purchaser is free and

 

8

--------------------------------------------------------------------------------


 

clear of any Adverse Claim created or granted by such Related Bank Purchaser and
that such Related Bank Purchaser has not suffered a Bankruptcy Event.

 

Section 2.3.           Allocations and Distributions.

 

(a)           Non-Reinvestment Periods.  Before the Termination Date unless an
Interim Liquidation is in effect, on each day during a period that a Conduit
Purchaser is not making Reinvestment Purchases (as established under
Section 1.1(d)), the Collection Agent (i) shall set aside and hold solely for
the benefit of the applicable Conduit Purchaser (or deliver to the applicable
Purchaser Agent, if so instructed pursuant to Section 3.2(a)) such Conduit
Purchaser’s Purchase Interest in all Collections received on such day and
(ii) shall distribute on the last day of each CP Tranche Period to the
applicable Purchaser Agent (for the benefit of such Conduit Purchaser) the
amounts so set aside up to the amount of such Conduit Purchaser’s Purchase
Amount and, to the extent not already paid in full, all Discount thereon and all
other amounts then due from the Seller in connection with such Purchase Amount
and Tranche Period.  As provided in Section 1.4(c) all Discount and other
amounts payable hereunder other than the Purchase Amount are payable by the
Seller.  If any part of the Sold Interest in any Collections is applied to pay
any such amounts pursuant to this Section 2.3(a) and after giving effect to such
application the Sold Interest is greater than 100%, the Seller shall pay to the
Collection Agent the amount so applied to the extent necessary so that after
giving effect to such payment the Sold Interest is no greater than 100%, for
distribution as part of the Purchase Interest in Collections.

 

(b)           Termination Date and Interim Liquidations.  On each Wednesday
during any Interim Liquidation and on each day and after the Termination Date,
the Collection Agent shall set aside and hold solely for the account of each
Purchaser Agent, for the benefit of each Purchaser Group to the extent provided
below, (or deliver to each Purchaser Agent, if so instructed pursuant to
Section 3.2(a)) and for the account of the Agent, the Sold Interest in all
Collections of Receivables subject to such Interim Liquidation received on such
day and such Collections shall be allocated as follows:

 

(i)            first, ratably to each Purchaser Group until all Purchase Amounts
of, and Discount due but not already paid to, each Purchaser Group under the
Transaction Documents has been paid in full; and

 

(ii)           second, ratably to each Purchaser Group until all amounts owed
under the Transaction Documents to such Purchaser Group have been paid in full.

 

(iii)          third, to the Agent until all amounts owed under the Transaction
Documents to such Person have been paid in full;

 

(iv)          fourth, to each Purchaser Agent until all amounts owed under the
Transaction Documents to such Persons have been paid in full;

 

(v)           fifth, to any other Person to whom any amounts are owed under the
Transaction Documents until all such amounts have been paid in full; and

 

9

--------------------------------------------------------------------------------


 

(vi)          sixth, to the Seller (or as otherwise required by applicable law).

 

Unless an Interim Liquidation has ended by such date (in which case Reinvestment
Purchases shall resume to the extent provided in Section 1.1(d)), on the last
day of each Tranche Period (unless otherwise instructed by a Purchaser Agent
pursuant to Section 3.2(a)), the Collection Agent shall pay to the appropriate
parties, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with the priorities in clauses (i) and (ii) above.  No distributions
shall be made to pay amounts under clauses (iii), (iv), (v), and (vi) above
until sufficient Collections have been set aside to pay all amounts described in
clause (i) that may become payable for all outstanding Tranche Periods.  As
provided in Section 1.4(c) all interest and other amounts payable hereunder
other than Investment are payable by the Seller.  If any part of the Sold
Interest in any Collections is applied to pay any such amounts pursuant to this
Section 2.3(b) and after giving effect to such application the Sold Interest is
greater than 100%, the Seller shall pay to the Collection Agent the amount so
applied to the extent necessary so that after giving effect to such payment the
Sold Interest is no greater than 100%, for distribution as part of the Sold
Interest in Collections.

 

ARTICLE III
ADMINISTRATION AND COLLECTIONS

 

Section 3.1.           Appointment of Collection Agent.  (a) The servicing,
administering and collecting of the Receivables shall be conducted by a Person
(the “Collection Agent”) designated to so act on behalf of the Purchasers under
this Article III.  As the Initial Collection Agent, OfficeMax Incorporated is
hereby designated as, and agrees to perform the duties and obligations of, the
Collection Agent.  OfficeMax Incorporated acknowledges that the Agent, each
Purchaser Agent and each Purchaser have relied on OfficeMax Incorporated’s
agreement to act as Collection Agent (and the agreement of any of the
sub-collection agents to so act) in making the decision to execute and deliver
this Agreement and agrees that it will not voluntarily resign as Collection
Agent nor permit any sub-collection agent to voluntarily resign as a
sub-collection agent.  At any time after the occurrence of a Collection Agent
Replacement Event the Agent may designate a new Collection Agent to succeed
OfficeMax Incorporated (or any successor Collection Agent).

 

(b)           OfficeMax Incorporated may, with the consent of the Agent (upon
the direction of the Instructing Group), delegate its duties and obligations as
Collection Agent to an Affiliate (acting as a sub-collection agent).  OfficeMax
Incorporated hereby appoints OfficeMax Contract, Inc. as its sub-collection
agent with respect to Receivables generated by OfficeMax Contract, Inc.. 
Notwithstanding such delegation, OfficeMax Incorporated shall remain primarily
liable for the performance of the duties and obligations so delegated, and the
Agent, each Purchaser Agent and each Purchaser shall have the right to look
solely to OfficeMax Incorporated for such performance.  The Agent (with the
consent of the Instructing Group) may at any time after the occurrence of a
Collection Agent Replacement Event remove or replace any sub-collection agent.

 

(c)           If replaced, the Collection Agent agrees it will terminate, and
will cause each existing sub-collection agent to terminate, its collection
activities in a manner requested by the

 

10

--------------------------------------------------------------------------------


 

Agent to facilitate the transition to a new Collection Agent.  The Collection
Agent shall cooperate with and assist any new Collection Agent (including
providing access to, and transferring, all Records and allowing the new
Collection Agent to use all licenses, hardware or software necessary or
desirable to collect the Receivables).  OfficeMax Incorporated irrevocably
agrees to act (if requested to do so) as the data-processing agent for any new
Collection Agent in substantially the same manner as OfficeMax Incorporated
conducted such data-processing functions while it acted as the Collection Agent.

 

Section 3.2.           Duties of Collection Agent.  (a) The Collection Agent
shall take, or cause to be taken, all action necessary or advisable to collect
each Receivable in accordance with this Agreement, the Credit and Collection
Policy and all applicable laws, rules and regulations using the skill and
attention the Collection Agent exercises in collecting other receivables or
obligations owed solely to it.  The Collection Agent may, prior to a Termination
Event, commingle Collections with its other funds until such amounts are
required to be paid pursuant to Section 2.3.  If so instructed by the
appropriate Purchaser Agent, the Collection Agent shall transfer to the
appropriate Purchaser Agent the amount of Collections to which the appropriate
Purchaser Group and the Purchasers are entitled by the Business Day following
receipt.  Each party hereto hereby appoints the Collection Agent to enforce such
Person’s rights and interests in the Receivables, but (notwithstanding any other
provision in any Transaction Document) the Agent (at the direction of the
Instructing Group) shall at all times after the occurrence of a Termination
Event have the sole right to direct the Collection Agent to commence or settle
any legal action to enforce collection of any Receivable.

 

(b)           If no Termination Event exists and the Collection Agent determines
that such action is appropriate in order to maximize the Collections, the
Collection Agent may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable (but no such extension shall be for a
period more than thirty (30) days) or adjust the outstanding balance of any
Receivable.  Any such extension or adjustment shall not alter the status of a
Receivable as a Delinquent Receivable, Defaulted Receivable or limit any rights
of the Agent, any Purchaser Agent or the Purchasers hereunder.  If a Termination
Event exists, the Collection Agent may make such extensions or adjustments only
with the prior consent of the Instructing Group.

 

(c)           The Collection Agent shall turn over to the Seller (i) any
percentage of Collections in excess of the Sold Interest, less all reasonable
costs and expenses of the Collection Agent for servicing, collecting and
administering the Receivables and (ii) subject to Section 1.5(e), the
collections and records for any indebtedness owed to the Seller that is not a
Receivable.  The Collection Agent shall have no obligation to remit any such
funds or records to the Seller until the Collection Agent receives evidence
(satisfactory to the Agent) that the Seller is entitled to such items.  The
Collection Agent has no obligations concerning indebtedness that is not a
Receivable other than to deliver the collections and records for such
indebtedness to the Seller when required by this Section 3.2(c).

 

Section 3.3.           Reports.  On or before each Reporting Date, the
Collection Agent shall deliver to the Agent a Periodic Report reflecting
information as of the close of business of the Collection Agent for the
immediately preceding Reporting Period.

 

11

--------------------------------------------------------------------------------


 

Section 3.4.           Lock-Box Arrangements.  The Agent is hereby authorized to
give notice at any time after the occurrence of a Termination Event to any or
all Lock-Box Banks that the Agent is exercising its rights under the Lock-Box
Letters and to take all actions permitted under the Lock-Box Letters.  The
Seller agrees to take any action requested by the Agent to facilitate the
foregoing.  After the Agent takes any such action under the Lock-Box Letters,
the Seller shall immediately deliver to the Agent any Collections received by
the Seller.  If the Agent takes control of any Lock-Box Account, the Agent shall
distribute Collections it receives in accordance herewith and shall deliver to
the Collection Agent, for distribution under Section 3.2, all other amounts it
receives from such Lock-Box Account.

 

Section 3.5.           Enforcement Rights.  (a) The Agent (at the direction of
the Instructing Group) may, at any time after the occurrence of a Termination
Event, direct the Obligors and the Lock-Box Banks to make all payments on the
Receivables directly to the Agent or its designee.  The Agent may, and the
Seller shall at the Agent’s request, withhold the identity of the Purchasers
from the Obligors and Lock-Box Banks.  Upon the Agent’s request (at the
direction of the Instructing Group) after the occurrence of a Termination Event,
the Seller (at the Seller’s expense) shall (i) give notice to each Obligor of
the Agent’s ownership of the Sold Interest and direct that payments on
Receivables be made directly to the Agent or its designee, (ii) assemble for the
Agent all Records and collateral security for the Receivables and transfer to
the Agent (or its designee), or license to the Agent (or its designee) the use
of, all software useful to collect the Receivables and (iii) segregate in a
manner acceptable to the Agent all Collections the Seller receives and, promptly
upon receipt, remit such Collections in the form received, duly endorsed or with
duly executed instruments of transfer, to the Agent or its designee on behalf of
the Purchaser Agents and the Purchasers.

 

(b)           Upon the occurrence of a Termination Event, the Collection Agent
shall segregate Collections from other funds of the Seller and hold such amounts
for the Agent (for the benefit of the Purchaser Agents and the Purchasers). 
Upon the occurrence of a Termination Event, the Seller hereby irrevocably
appoints the Agent as its attorney-in-fact coupled with an interest, with full
power of substitution and with full authority in the place of the Seller, to
take any and all steps deemed desirable by the Agent (at the direction of the
Instructing Group), in the name and on behalf of the Seller to (i) collect any
amounts due under any Receivable, including endorsing the name of the Seller on
checks and other instruments representing Collections and enforcing such
Receivables, and (ii) exercise any and all of the Seller’s rights and remedies
under any Purchase Agreement.  The Agent’s powers under this
Section 3.5(b) shall not subject the Agent to any liability if any action taken
by it proves to be inadequate or invalid, nor shall such powers confer any
obligation whatsoever upon the Agent.

 

(c)           None of the Agent, any Purchaser Agent or any Purchaser shall have
any obligation to take or consent to any action to realize upon any Receivable
or to enforce any rights or remedies related thereto.

 

Section 3.6.           Collection Agent Fee.  On or before the twentieth day of
each calendar month, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services (the
“Collection Agent Fee”) equal to (a) at all times OfficeMax Incorporated or an
Affiliate of OfficeMax Incorporated is the Collection Agent, such

 

12

--------------------------------------------------------------------------------


 

consideration as is acceptable to it, the receipt and sufficiency of which is
hereby acknowledged, and (b) at all times any other Person is the Collection
Agent, a reasonable amount agreed upon by the Agent and the new Collection Agent
on an arm’s-length basis reflecting rates and terms prevailing in the market at
such time.  The Collection Agent may only apply to payment of the Collection
Agent Fee the portion of the Collections in excess of the Sold Interest or
Collections that fund Reinvestment Purchases.  The Agent may, with the consent
of the Instructing Group, pay the Collection Agent Fee to the Collection Agent
from the Sold Interest in Collections.  The Seller shall be obligated to
reimburse any such payment to the extent required by Section 1.5 or 2.3.

 

Section 3.7.           Responsibilities of the Seller.  The Seller shall, or
shall cause the Originator to, pay when due all Taxes payable in connection with
the Receivables or their creation or satisfaction.  The Seller shall, and shall
cause the Originator to, perform all of its obligations under agreements related
to the Receivables to the same extent as if interests in the Receivables had not
been transferred hereunder or, in the case of the Originator, under each
Purchase Agreement.  The Agent’s, any Purchaser Agent’s or any Purchaser’s
exercise of any rights hereunder shall not relieve the Seller or the Originator
from such obligations.  None of the Agent, any Purchaser Agent or any Purchaser
shall have any obligation to perform any obligation of the Seller or of the
Originator or any other obligation or liability in connection with the
Receivables.

 

Section 3.8.           Actions by Seller.  The Seller shall defend and indemnify
the Agent, each Purchaser Agent and each Purchaser against all costs, expenses,
claims and liabilities for any action taken by the Seller, the Originator or any
other Affiliate of the Seller or of the Originator (whether acting as Collection
Agent or otherwise) related to any Receivable, or arising out of any alleged
failure of compliance of any Receivable with the provisions of any law or
regulation.  Subject to Section 1.5(d), if any goods related to a Receivable are
repossessed, the Seller agrees to resell, or to have an Originator or another
Affiliate resell, such goods in a commercially reasonable manner for the account
of the Agent and remit, or have remitted, to the Agent the Purchasers’ share in
the gross sale proceeds thereof net of any out-of-pocket expenses and any equity
of redemption of the Obligor thereon.  Any such moneys collected by the Seller
or the Originator or other Affiliate of the Seller pursuant to this Section 3.8
shall be segregated and held in trust for the Agent and remitted to the Agent
within one Business Day of receipt as part of the Sold Interest in Collections
for application as provided herein.

 

Section 3.9.           Indemnities by the Collection Agent.  Without limiting
any other rights any Person may have hereunder or under applicable law, the
Collection Agent hereby indemnifies and holds harmless the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:

 

(i)            any written representation or warranty made by the Collection
Agent (or any employee or agent of the Collection Agent) in this Agreement, any
other Transaction Document, any Periodic Report or any other information or
report delivered by the

 

13

--------------------------------------------------------------------------------


 

Collection Agent pursuant hereto, which shall have been false or incorrect in
any material respect when made;

 

(ii)           the failure by the Collection Agent to comply with any applicable
law, rule or regulation related to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation;

 

(iii)          any loss of a perfected security interest (or in the priority of
such security interest) as a result of any commingling by the Collection Agent
of funds to which the Agent or any Purchaser is entitled hereunder with any
other funds; or

 

(iv)          any failure of the Collection Agent, to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which the Collection Agent is a party;

 

whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) such
Indemnified Losses resulted solely from negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) solely due to the credit risk of
the Obligor and for which reimbursement would constitute recourse to the
Collection Agent for uncollectible Receivables, (c) such Indemnified Losses
include Taxes on, or measured by, the overall net income of the Agent, any
Purchaser Agent or any Purchaser computed in accordance with the Intended Tax
Characterization, or (d) the Originator is the plaintiff and the Indemnified
Party is the defendant unless such Indemnified Party prevails in such legal
action; provided, however, that nothing contained in this sentence shall limit
the liability of the Collection Agent or limit the recourse of the Agent, any
Purchaser Agent and each Purchaser to the Collection Agent for any amounts
otherwise specifically provided to be paid by the Collection Agent hereunder.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1.           Representations and Warranties.  The Seller represents
and warrants to the Agent, each Purchaser Agent and each Purchaser that:

 

(a)           Corporate Existence and Power.  Each of the Seller and the
Originator is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has all corporate
power and authority and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted, except where failure to obtain such license,
authorization, consent or approval would not have an adverse effect on (i) its
ability to perform its obligations under, or the enforceability of, any
Transaction Document, (ii) its business or financial condition, (iii) the
interests of the Agent, any Purchaser Agent or any Purchaser under any
Transaction Document or (iv) the enforceability or collectibility of any
Receivable.

 

14

--------------------------------------------------------------------------------


 

(b)           Corporate Authorization and No Contravention.  The execution,
delivery and performance by each of the Seller and the Originator of each
Transaction Document to which it is a party (i) are within its corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its or any Subsidiary’s charter or by-laws or (C) any agreement,
order or other instrument to which it or any Subsidiary is a party or its
property is subject and (iv) will not result in any Adverse Claim on any
Receivable or Collection or give cause for the acceleration of any indebtedness
of the Seller, the Originator or any Subsidiary.

 

(c)           No Consent Required.  No approval, authorization or other action
by, or filings with, any Governmental Authority or other Person is required in
connection with the execution, delivery and performance by the Seller or the
Originator of any Transaction Document or any transaction contemplated thereby
other than filings of Uniform Commercial Code financing statements as required
herein and the filing by the Originator with the Securities and Exchange
Commission of certain of the Transaction Documents.

 

(d)           Binding Effect.  Each Transaction Document to which the Seller or
the Originator is a party constitutes the legal, valid and binding obligation of
such Person enforceable against that Person in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.

 

(e)           Perfection of Ownership Interest.  Immediately preceding its sale
of Receivables to the Seller, the Originator was the owner of, and effectively
sold, such Receivables to the Seller, free and clear of any Adverse Claim.  The
Seller owns the Receivables free of any Adverse Claim other than the interests
of the Purchasers (through the Agent) therein that are created hereby, and each
Purchaser shall at all times have a valid undivided percentage ownership
interest, which shall be a first priority perfected security interest for
purposes of Article 9 of the applicable Uniform Commercial Code, in the
Receivables and Collections to the extent of its Purchase Interest then in
effect.

 

(f)            Accuracy of Information.  All information furnished by the
Seller, the Originator or any Affiliate of any such Person to the Agent, any
Purchaser Agent or any Purchaser in connection with any Transaction Document, or
any transaction contemplated thereby, is true and accurate in all material
respects (and is not incomplete by omitting any information necessary to prevent
such information from being materially misleading).

 

(g)           No Actions, Suits.  There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting the Seller, the Originator or any Subsidiary, or
any of their respective properties, that (i) if adversely determined
(individually or in the aggregate), may have a material adverse effect on the
financial condition of the Seller or the Originator and its Subsidiaries taken
as a whole or on the collectibility of the Receivables or (ii) involve any
Transaction Document or any transaction contemplated thereby.  None of the
Seller, the

 

15

--------------------------------------------------------------------------------


 

Originator or any Subsidiary is in default of any contractual obligation or in
violation of any order, rule or regulation of any Governmental Authority, which
default or violation may have a material adverse effect upon (i) the financial
condition of the Seller or the Originator and the Subsidiaries taken as a whole
or (ii) the collectibility of the Receivables.

 

(h)           No Material Adverse Change.  Since March 31, 2005, there has been
no material adverse change in the collectibility of the Receivables or the
(i) financial condition, business, operations or prospects of the Seller or the
Originator and its Subsidiaries taken as a whole, or (ii) ability of the Seller
or the Originator to perform its obligations under any Transaction Document.

 

(i)            Accuracy of Exhibits; Lock-Box Arrangements.  All information on
Exhibits C and D (listing offices and names of the Seller and the Originator and
where they maintain Records and Lock Boxes) is true and complete, subject to any
changes permitted by, and notified to the Agent in accordance with, Article V. 
The Seller has delivered a copy of all Lock-Box Agreements to the Agent.  The
Seller has not granted any interest in any Lock-Box or Lock-Box Account to any
Person other than the Agent and, upon delivery to a Lock-Box Bank of the related
Lock-Box Letter, the Agent will have exclusive ownership and control of the
Lock-Box Account at such Lock-Box Bank.

 

(j)            Sales by the Originator.  Each sale by the Originator to the
Seller of an interest in Receivables and their Collections has been made in
accordance with the terms of the Purchase Agreements, including the payment by
the Seller to the Originator of the purchase price described in each Purchase
Agreement.  Each such sale has been made for “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and not for or on
account of “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code) owed by the Originator to the Seller.

 

ARTICLE V
COVENANTS

 

Section 5.1.           Covenants of the Seller.  The Seller hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent
(with the consent of the Instructing Group) shall otherwise consent:

 

(a)           Financial Reporting.  The Seller will, and will cause the
Originator and each Subsidiary to, maintain a system of accounting established
and administered in accordance with GAAP and will furnish to the Agent, each
Purchaser Agent and each Purchaser:

 

(i)            Annual Financial Statements.  Within 90 days after each fiscal
year of (A) OfficeMax Incorporated, copies of its annual audited financial
statements (including a consolidated balance sheet, consolidated statement of
income, consolidated statement of shareholders equity and consolidated statement
of cash flows, with related footnotes) certified by independent public
accountants satisfactory to the Agent and prepared on a

 

16

--------------------------------------------------------------------------------


 

consolidated basis in conformity with GAAP, and (B) the Seller, the balance
sheet for the Seller and a profit and loss statement for the year then ended
certified by a Designated Financial Officer thereof, in each case prepared on a
consolidated basis in conformity with GAAP;

 

(ii)           Quarterly Financial Statements.  Within 45 days after each
(except the last) fiscal quarter of each fiscal year of (A) OfficeMax
Incorporated, copies of its unaudited financial statements (including at least a
consolidated balance sheet as of the close of such quarter and consolidated
statements of income and cash flows for the period from the beginning of the
fiscal year to the close of such quarter) certified by a Designated Financial
Officer and prepared in a manner consistent with the financial statements
described in part (A) of clause (i) of this Section 5.l(a) and (B) the Seller,
the quarterly balance sheet for the Seller and a profit and loss statement for
the period from the beginning of such fiscal year to the close of such quarter,
in each case certified by a Designated Financial Officer thereof and prepared in
a manner consistent with clause (i) of Section 5.1(a);

 

(iii)          Reports to Stockholders.  Promptly upon the sending, making
available or filing of the same, all debt registration statements, proxy
statements, financial statements and reports as the Originator shall send or
make available to its stockholders or to any holder of its public senior funded
debt for borrowed money or filed with the Securities and Exchange Commission,
excluding filings made with the SEC solely in respect of securities issued
pursuant to employee benefit plans of the Originator and its Subsidiaries;

 

(iv)          [Reserved]

 

(v)           Other Information.  With reasonable promptness, such other
information (including non-financial information) as may be requested by the
Agent, any Purchaser Agent or any Purchaser (with a copy of such request to the
Agent).

 

(b)           Notices.  Immediately upon becoming aware of any of the following
the Seller will notify the Agent and each Purchaser Agent and provide a
description of:

 

(i)            Potential Termination Events.  The occurrence of any Potential
Termination Event or any Potential Collection Agent Replacement Event;

 

(ii)           Representations and Warranties.  The failure of any
representation or warranty herein to be true (when made or, with respect to the
representations and warranties contained in Section 4.1(a)-(e), (g)(ii), (i) or
(j), at any time thereafter) in any material respect;

 

(iii)          Downgrading.  The downgrading, withdrawal or suspension of any
rating by any rating agency of any indebtedness of the Originator or the Seller;

 

17

--------------------------------------------------------------------------------


 

(iv)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding reasonably likely to be material to the
Seller, or the Originator and its Subsidiaries taken as a whole or the
collectibility or quality of the Receivables;

 

(v)           Judgments.  The entry of any judgment or decree against the
Seller, the Originator or any Subsidiary if the aggregate amount of all
judgments then outstanding against the Seller, the Originator and the
Subsidiaries exceeds $10,000,000; or

 

(vi)          Changes in Business.  Any change in, or proposed change in, the
character of the Seller’s or the Originator’s business that could impair the
collectibility or quality of any Receivable.

 

If the Agent or any Purchaser Agent receives such a notice, the Agent or such
Purchaser Agent shall promptly give notice thereof to each Purchaser Agent and
each Purchaser and, until each Conduit Purchaser has no Investment after the
Termination Date, to each CP Dealer and each Rating Agency.

 

(c)           Conduct of Business.  The Seller will perform, and will cause the
Originator and Subsidiaries to perform, all actions necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
incorporation and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.

 

(d)           Compliance with Laws.  The Seller will comply, and will cause the
Originator and Subsidiaries to comply, with all laws, regulations, judgments and
other directions or orders imposed by any Governmental Authority to which such
Person or any Receivable or Collection may be subject, except where
non-compliance will not impair the collectibility of the Receivables or have a
material adverse effect on the financial condition or operations of the Seller
or of the Originator and its Subsidiaries taken as a whole.

 

(e)           Furnishing Information and Inspection of Records.  The Seller will
furnish to the Agent, each Purchaser Agent and the Purchasers such information
concerning the Receivables as the Agent, any Purchaser Agent or a Purchaser may
request.  The Seller will, and will cause the Originator to, permit, at any time
during regular business hours, the Agent, any Purchaser Agent or any Purchaser
(or any representatives thereof) (i) to examine and make copies of all Records,
(ii) to visit the offices and properties of the Seller for the purpose of
examining the Records and (iii) to discuss matters relating hereto with any of
the Seller’s or the Originator’s officers, directors, employees or independent
public accountants having knowledge of such matters.  Once a year, the Agent (at
the request of any Purchaser Agent) may (at the expense of the Seller) have an
independent public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections.

 

(f)            Keeping Records.  The Seller will, and will cause the Originator
to, have and maintain (A) administrative and operating procedures (including an
ability to recreate Records if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
necessary or advisable for collecting the Receivables (including Records
adequate to permit the immediate identification of each Obligor, each new
Receivable and all

 

18

--------------------------------------------------------------------------------


 

Collections of, and adjustments to, each existing Receivable).  The Seller will
give the Agent and each Purchaser Agent prior notice of any material change in
such administrative and operating procedures.

 

(g)           Perfection.  (i) The Seller will, and will cause the Originator
to, at its expense, promptly execute and deliver all instruments and documents
and take all action necessary or requested by the Agent (including the execution
and filing of financing or continuation statements, amendments thereto or
assignments thereof) to enable the Agent, on behalf of the Purchaser Agents and
the Purchasers, to exercise and enforce all its rights hereunder and to vest and
maintain vested in the Agent, on behalf of the Purchaser Agents and the
Purchasers, a valid, first priority perfected security interest in the
Receivables, each Purchase Agreement, and proceeds thereof free and clear of any
Adverse Claim.  The Agent will be permitted to sign and file any continuation
statements, amendments thereto and assignments thereof without the Seller’s
signature.

 

(ii)           The Seller will, and will cause the Originator to, only change
its name or identity or relocate its chief executive office or the Records
following thirty (30) days advance notice to the Agent and the delivery to the
Agent and each Purchaser Agent of all financing statements, instruments and
other documents (including direction letters) requested by the Agent.

 

(iii)          The Seller and the Originator will at all times maintain its
chief executive offices within a jurisdiction in the USA (other than in the
states of Florida, Maryland and Tennessee) in which Article 9 of the UCC is in
effect.  If the Seller or the Originator moves its chief executive office to a
location that imposes Taxes, fees or other charges to perfect the Agent’s, the
Purchaser Agents and the Purchasers’ interests hereunder or the Seller’s
interests under each Purchase Agreement, the Seller will pay all such amounts
and any other costs and expenses incurred in order to maintain the
enforceability of the Transaction Documents, the Sold Interest and the interests
of the Agent, the Purchaser Agents and the Purchasers in the Receivables and
Collections.

 

(h)           Performance of Duties.  The Seller will perform, and will cause
the Originator and Subsidiary and the Collection Agent (if an Affiliate) to
perform, its respective duties or obligations in accordance with the provisions
of each of the Transaction Documents.  The Seller (at its expense) will, and
will cause the Originator to, (i) fully and timely perform in all material
respects all agreements required to be observed by it in connection with each
Receivable, (ii) comply in all material respects with the Credit and Collection
Policy, and (iii) refrain from any action that may impair the rights of the
Agent, the Purchaser Agents or the Purchasers in the Receivables or Collections.

 

(i)            Payments on Receivables, Accounts.  The Seller will, and will
cause the Originator to, at all times instruct all Obligors to deliver payments
on the Receivables to a Lock-Box Account.  If any such payments or other
Collections are received by the Seller or the Originator, it shall hold such
payments in trust for the benefit of the Agent and the Purchasers and promptly
(but in any event within two Business Days after receipt) remit such funds into
a Lock-Box Account.  The Seller will cause each Lock-Box Bank to comply with the
terms of each applicable Lock-Box Letter.  The Seller will not permit the funds
of any Affiliate to be deposited into any

 

19

--------------------------------------------------------------------------------


 

Lock-Box Account.  If such funds are nevertheless deposited into any Lock-Box
Account, the Seller will promptly identify such funds for segregation.  After
the occurrence of a Collection Agent Replacement Event, the Seller will not, and
will not permit any Collection Agent or other Person to, commingle Collections
or other funds to which the Agent or any Purchaser is entitled with any other
funds.  The Seller shall only add, and shall only permit an Originator to add, a
Lock-Box Bank, Lock-Box, or Lock-Box Account to those listed on Exhibit D if the
Agent has received notice of such addition, a copy of any new Lock-Box Agreement
and an executed and acknowledged copy of a Lock-Box Letter substantially in the
form of Exhibit E (with such changes as are acceptable to the Agent) from any
new Lock-Box Bank.  The Seller shall only terminate a Lock-Box Bank or Lock-Box,
or close a Lock-Box Account, upon 30 days advance notice to the Agent.

 

(j)            Sales and Adverse Claims Relating to Receivables.  Except as
otherwise provided herein, the Seller will not, and will not permit the
Originator to (by operation of law or otherwise), create or suffer to exist any
Adverse Claim upon any Receivable or any proceeds thereof except for a lien for
personal property taxes not yet due and payable.

 

(k)           Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 3.2(b) and then subject to Section 1.5, the Seller will
not, and will not permit the Originator to, extend, amend, rescind or cancel any
Receivable.

 

(l)            Change in Business or Credit and Collection Policy.  The Seller
will not make any material change in the character of its business or in its
Credit and Collection Policy.  The Seller will not permit the Originator to make
any material change in its Credit and Collection Policy.

 

(m)          Corporate Separateness.  The Seller acknowledges that the Agent,
the Purchasers and the Purchaser Agents are entering into the transactions
contemplated by this Agreement in reliance upon the Seller’s identity as a legal
entity that is separate from the Originator.  Therefore, from and after the date
of execution and delivery of the Agreement, the Seller shall take all reasonable
steps, including all steps that the Agent or the Purchasers and the Purchaser
Agents may from time to time reasonably request, to maintain the Seller’s
identity as a separate legal entity and to make it manifest to third parties
that the Seller is an entity with assets and liabilities distinct from those the
Originator and any Affiliates thereof (other than the Seller) and not (for
purposes other than income taxes) just a division of the Originator or any such
Affiliate.  Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Seller covenants as follows:

 

(i)            The Seller shall at all times maintain at least one independent
director who (x) is not currently and has not been during the five years
preceding the date of the Agreement an officer, director or employee of an
Affiliate of the Seller (except for such member), (y) is not a current or former
officer or employee of the Seller and (z) is not a material stockholder of any
Affiliates of the Seller.

 

(ii)           The Seller shall not direct or participate in the management of
any of the operations of an Affiliate of the Seller.

 

20

--------------------------------------------------------------------------------


 

(iii)          The Seller shall maintain a separate principal office through
which its business shall be conducted, which office may be located in
identifiable space within the headquarters of one of the Affiliates of the
Seller.  The Seller shall have stationery and other business forms and a
telephone listing separate from that of the Affiliates of the Seller.

 

(iv)          The Seller shall at all times be adequately capitalized in light
of its contemplated business.

 

(v)           The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.

 

(vi)          The Seller shall maintain its assets and transactions separately
from those of the Affiliates of the Seller and reflect such assets and
transactions in financial statements separate and distinct from those of the
Affiliates of the Seller and evidence such assets and transactions by
appropriate entries in books and records separate and distinct from those of the
Affiliates of the Seller.  The Seller shall hold itself out to the public under
the Seller’s own name as a legal entity separate and distinct from the
Affiliates of the Seller.  The Seller shall not hold itself out as having agreed
to pay, or as being liable, primarily or secondarily, for, any obligations of
the Affiliates of the Seller.

 

(vii)         The Seller shall not become liable as a guarantor or otherwise
with respect to any debt or contractual obligation of any Affiliates of the
Seller.

 

(viii)        Except as otherwise specifically provided herein, the Seller shall
maintain the funds or other assets of the Seller separate from and not
commingled with those of any Affiliates of the Seller and only maintain bank
accounts or other depository accounts to which the Seller alone is the account
party, into which the Seller alone makes deposits and from which the Seller
alone (or the Agent hereunder) has the power to make withdrawals.

 

(ix)           The Seller shall not make any payment or distribution of assets
with respect to any obligation of any Affiliates of the Seller or grant an
Adverse Claim on any of its assets to secure any obligation of any Affiliates of
the Seller.

 

(x)            The Seller shall not make loans, advances or otherwise extend
credit to any of the Affiliates of the Seller.

 

(xi)           The Seller shall hold regular duly noticed meetings of its
members and make and retain minutes of such meetings.

 

(xii)          The Seller shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Affiliates of the Seller.

 

21

--------------------------------------------------------------------------------


 

(xiii)         The Seller shall not engage in any transaction with any of the
Affiliates of the Seller, except as permitted by the Agreement and as
contemplated by the Purchase Agreement.

 

(xiv)        The Seller shall comply with (and cause to be true and correct)
each of the facts and assumptions contained in the opinion of Bell, Boyd & Lloyd
LLC attached hereto as Exhibit H.

 

ARTICLE VI
INDEMNIFICATION

 

Section 6.1.           Indemnities by the Seller.  Without limiting any other
rights any Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-Tax basis, the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party relating to or resulting from:

 

(i)            any representation or warranty made by the Seller or the
Originator (or any employee or agent of the Seller or the Originator) under or
in connection with this Agreement, any Periodic Report or any other information
or report delivered by the Seller or the Originator pursuant hereto, which shall
have been false or incorrect in any material respect when made or deemed made;

 

(ii)           the failure by the Seller or the Originator to comply with any
applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

 

(iii)          the failure of the Seller to vest and maintain vested in the
Agent, for the benefit of the Purchaser Agents and the Purchasers, a perfected
ownership or security interest in the Sold Interest and the property conveyed
pursuant to Section 1.1(e) and Section 1.8, free and clear of any Adverse Claim;

 

(iv)          any commingling of funds to which the Agent, any Purchaser Agent
or any Purchaser is entitled hereunder with any other funds;

 

(v)           any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;

 

(vi)          any dispute, claim, offset or defense of the Obligor to the
payment of any Receivable other than one based on inability to pay or arising by
virtue of the Obligor’s bankruptcy, or any other claim resulting from the sale
or lease of goods or the rendering of services related to such Receivable or the
furnishing or failure to furnish any such

 

22

--------------------------------------------------------------------------------


 

goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

 

(vii)         any failure of the Seller or the Originator, or any Affiliate of
any thereof, to perform its duties or obligations in accordance with the
provisions of this Agreement or any other Transaction Document to which such
Person is a party (as a Collection Agent or otherwise);

 

(viii)        any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b);

 

(ix)           any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents; or

 

(x)            any Tax imposed upon the Agent or any Purchaser in connection
with the transactions contemplated by the Transaction Documents;

 

excluding only Indemnified Losses to the extent (a) a final judgment of a court
of competent jurisdiction holds such Indemnified Losses resulted solely from
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) solely due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to the Seller or the Collection Agent
for uncollectible Receivables or (c) such Indemnified Losses include Taxes on,
or measured by, the overall net income of the Agent or any Purchaser.

 

Section 6.2.           Increased Cost and Reduced Return.  If (i) the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Funding Source, the Agent, any Purchaser Agent or any Purchaser (collectively,
the “Funding Parties”) with any request or directive of general applicability
(whether or not having the force of law) of any such Governmental Authority or
(ii) the adoption of or any change in any accounting principles, or any change
in the interpretation thereof by any Accounting Authority applicable to a
Funding Party that would require the consolidation of a Conduit Purchaser with
such Funding Policy (a) subjects any Funding Party to any charge or withholding
on or in connection with a Funding Agreement or this Agreement (collectively,
the “Funding Documents”) or any Receivable, (b) changes the basis of taxation of
payments to any of the Funding Parties of any amounts payable under any of the
Funding Documents (except for changes in the rate of Tax on the overall net
income of such Funding Party), (c) imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or any credit extended
by, any of the Funding Parties, (d) has the effect of reducing the rate of
return on such Funding Party’s capital to a level below that which such Funding
Party could have achieved but for such adoption, change or compliance (taking
into consideration such Funding Party’s policies concerning capital adequacy) or
(e) imposes any other condition, and the result of any of the foregoing is
(x) to impose a cost on, or increase the cost to, any Funding Party of its

 

23

--------------------------------------------------------------------------------


 

commitment under any Funding Document or of purchasing, maintaining or funding
any interest acquired under any Funding Document, (y) to reduce the amount of
any sum received or receivable by, or to reduce the rate of return of, any
Funding Party under any Funding Document or (z) to require any payment
calculated by reference to the amount of interests held or amounts received by
it hereunder, then, upon demand by the Agent or the applicable Purchase Agent,
the Seller shall pay to the Agent (with respect to amounts owed to it) or the
applicable Purchaser Agent (with respect to amounts owed to it or any Purchaser
in its Purchaser Group) for the account of the Person such additional amounts as
will compensate the Agent, the Purchaser Agent or such Purchaser (or, in the
case of a Conduit Purchaser, will enable such Conduit Purchaser to compensate
any Funding Source) for such increased cost or reduction.  Notwithstanding
anything in this Section to the contrary, no Person shall request a payment
under this Section for any period commencing more than 30 days prior to the date
such Person has actual knowledge of the circumstances giving rise to such
request.

 

Section 6.3.           Other Costs and Expenses.  The Seller shall pay to the
Agent (with respect to amounts owed to it) or the applicable Purchaser Agent
(with respect to amounts owed to it or any Purchaser in its Purchaser Group) on
demand all costs and expenses in connection with (a) the preparation, execution,
delivery and amendment of the Transaction Documents, (b) the perfection of the
Agent’s rights on behalf of the Purchaser Agents and the Purchasers in the
Receivables and Collections, (c) the enforcement by the Agent, any Purchaser
Agent or the Purchasers of the obligations of the Seller under the Transaction
Documents or of any Obligor under a Receivable and (d) the maintenance by the
Agent of the Lock-Boxes and Lock-Box Accounts following a Collection Agent
Replacement Event, including fees, costs and expenses of legal counsel for the
Agent, each Purchaser Agent and each Conduit Purchaser relating to any of the
foregoing and all costs and expenses (including counsel fees and expenses) of
the Agent, each Purchaser and each Funding Source in connection with the
enforcement of the Transaction Documents or any Funding Document and in
connection with the administration of the Transaction Documents following a
Termination Event.  The Seller shall reimburse the Agent and each Purchaser
Agent for the cost of the Agent’s and each Purchaser Agent’s auditors (which may
be employees of such Person) auditing the books, records and procedures of the
Seller pursuant to Section 5.1(e).  The Seller shall reimburse each Conduit
Purchaser for any amounts such Conduit Purchaser must pay to any Funding Source
pursuant to any Funding Document on account of any Tax.

 

Section 6.4.           Withholding Taxes.  (a) All payments made by the Seller
hereunder shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient).  If any
such withholding is so required, the Seller shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by each Purchaser, each Purchaser
Agent and the Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount that Purchaser, Purchaser Agent or the
Agent (as the case may be) would have received had such withholding not been
made.  If the Agent, any Purchaser Agent or any Purchaser pays any such taxes,
penalties or interest the Seller shall reimburse the Agent, such Purchaser Agent
or such Purchaser for that payment on demand.  If the Seller pays any such
taxes, penalties or interest, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to the

 

24

--------------------------------------------------------------------------------


 

Purchaser, Purchaser Agent or Agent on whose account such withholding was made
(with a copy to the Agent if not the recipient of the original) on or before the
thirtieth day after payment.

 

(b)           Before the first date on which any amount is payable hereunder for
the account of any Purchaser not incorporated under the laws of the USA such
Purchaser shall deliver to the Seller and the Agent each two (2) duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-WECI (or
successor applicable form) certifying that such Purchaser is entitled to receive
payments hereunder without deduction or withholding of any United States federal
income taxes.  Each such Purchaser shall replace or update such forms when
necessary to maintain any applicable exemption and as requested by the Agent or
the Seller.

 

Section 6.5.           Payments and Allocations.  If any Person seeks
compensation pursuant to this Article VI, such Person shall deliver to the
Seller and the Agent a certificate setting forth the amount due to such Person,
a description of the circumstance giving rise thereto and the basis of the
calculations of such amount, which certificate shall be conclusive absent
manifest error.  The Seller shall pay to the Agent (with respect to amounts owed
to it) or the applicable Purchaser Agent (with respect to amounts owed to it on
any Purchaser in its Purchaser Group), for the account of such Person, the
amount shown as due on any such certificate within 10 Business Days after
receipt of the notice.

 

ARTICLE VII
CONDITIONS PRECEDENT

 

Section 7.1.           Conditions to Closing.  This Agreement shall become
effective on the first date all conditions in this Section 7.1 are satisfied. 
On or before such date, the Seller shall deliver to the Agent and each Purchaser
Agent the following documents in form, substance and quantity acceptable to the
Agent and each Purchaser Agent, as applicable:

 

(a)           A certificate of the Secretary or Assistant Secretary of each of
the Seller and Originator certifying (i) the resolutions of the Seller’s or
Originator’s (as applicable) board of directors approving each Transaction
Document to which it is a party, (ii) the name, signature, and authority of each
officer who executes on the Seller’s or Originator’s behalf a Transaction
Document (on which certificate the Agent, each Purchaser Agent and each
Purchaser may conclusively rely until a revised certificate is received),
(iii) the Seller’s and Originator’s certificate or articles of incorporation
certified by the Secretary of State of its state of incorporation, (iv) a copy
of the Seller’s and Originator’s by-laws, and (v) good standing certificates
issued by the Secretaries of State of Idaho and Delaware.

 

(b)           All instruments and other documents required, or deemed desirable
by the Agent or any Purchaser Agent, to perfect the first priority interest of
the Agent (on behalf of the Purchaser Agents and the Purchasers) in the
Receivables and Collections in all appropriate jurisdictions.

 

25

--------------------------------------------------------------------------------


 

(c)           UCC search reports from Idaho, Delaware and Illinois.

 

(d)           Executed copies of (i) all consents and authorizations necessary
in connection with the Transaction Documents (ii) direction letters executed by
the Seller and the Originator authorizing the Agent to inspect and make copies
from the Seller’s and the Originator’s books and records maintained at any
off-site data processing or storage facilities, (iii) OfficeMax Incorporated’s
financial statements for the period ending March 31, 2005 as filed with the
Securities and Exchange Commission and the Seller’s and OfficeMax
Contract, Inc.’s financial statements for the period ending March 31, 2005 as
well as a certificate from the Secretary or Assistant Secretary of each of the
Seller and the Originator certifying that there has been no material adverse
change in the financial condition of the Seller or the Originator, as
applicable, after the date of such financial statements, and (iv) each
Transaction Document.

 

(e)           Favorable opinions of counsel to the Seller and the Originator
covering such matters as any Conduit Purchaser or the Agent may request.

 

(f)            Such other approvals, opinions or documents as the Agent or any
Conduit Purchaser may request.

 

Section 7.2.           Conditions to Each Purchase.  The obligation of each
Related Bank Purchaser to make any Purchase, and the right of the Seller to
request or accept any Purchase, are subject to the conditions (and each Purchase
shall evidence the Seller’s representation and warranty that clauses (a)-(e) of
this Section 7.2 have been satisfied) that on the date of such Purchase before
and after giving effect to the Purchase:

 

(a)           no Potential Termination Event shall then exist or shall occur as
a result of the Purchase;

 

(b)           the Termination Date has not occurred;

 

(c)           after giving effect to the application of the proceeds of such
Purchase, (x) the outstanding Matured Aggregate Investment would not exceed the
Aggregate Commitment and (y) the outstanding Aggregate Investment would not
exceed the Purchase Limit;

 

(d)           the representations and warranties in Section 4.1(a)-(e), (g)(ii),
(i) and (j) are true and correct in all material respects on and as of such date
(except to the extent such representations and warranties relate solely to an
earlier date and then as of such earlier date);

 

(e)           each of the Seller and the Originator is in full compliance with
the Transaction Documents (including all covenants and agreements in Article V);
and

 

(f)            the Sold Interest shall not exceed 100%.

 

26

--------------------------------------------------------------------------------


 

Nothing in this Section 7.2 limits the obligations (including those in
Section 2.1) of each Related Bank Purchaser to any Conduit Purchaser.

 

ARTICLE VIII
THE AGENT

 

Section 8.1.                                Appointment and Authorization. 
(a) Each Purchaser and each Purchaser Agent hereby irrevocably designates and
appoints ABN AMRO Bank N.V. as the “Agent” hereunder and authorizes the Agent to
take such actions and to exercise such powers as are delegated to the Agent
hereby and to exercise such other powers as are reasonably incidental thereto. 
The Agent shall hold, in its name, for the benefit of each Purchaser, the
Purchase Interest of the Purchaser.  The Agent shall not have any duties other
than those expressly set forth herein or any fiduciary relationship with any
Purchaser Agent or any Purchaser, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the Agent.  The
Agent does not assume, nor shall it be deemed to have assumed, any obligation
to, or relationship of trust or agency with, the Seller.  Notwithstanding any
provision of this Agreement or any other Transaction Document, in no event shall
the Agent ever be required to take any action which exposes the Agent to
personal liability or which is contrary to the provisions of any Transaction
Document or applicable law.

 

(b)                                 Each Purchaser hereby irrevocably designates
and appoints the respective institution identified on the applicable signature
page hereto as its Purchaser Agent hereunder, and each authorizes such Purchaser
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Purchaser Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Purchaser Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Purchaser or other Purchaser Agent or the
Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Purchaser Agent shall be read
into this Agreement or otherwise exist against such Purchaser Agent.

 

(c)                                  Except as otherwise specifically provided
in this Agreement, the provisions of this Article VIII are solely for the
benefit of the Purchaser Agents, the Agent and the Purchasers, and none of the
Seller or any Collection Agent shall have any rights as a third-party
beneficiary or otherwise under any of the provisions of this Article VIII,
except that this Article VIII shall not affect any obligations which any
Purchaser Agent, the Agent or the Purchaser may have to the Seller or any
Collection Agent under the other provisions of this Agreement. Furthermore, no
Purchaser shall have any rights as a third-party beneficiary or otherwise under
any of the provisions hereof in respect of a Purchaser Agent which is not the
Purchaser Agent for such Purchaser.

 

(d)                                 In performing its functions and duties
hereunder, the Agent shall act solely as the agent of the Purchasers and the
Purchaser Agents and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller or
Collection Agent or any of their successors and assigns. In performing its
functions and duties hereunder, each Purchaser Agent shall act solely as the
agent of its respective Purchaser and does not

 

27

--------------------------------------------------------------------------------


 

assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, any Collection Agent, any other
Purchaser, any other Purchaser Agent or the Agent, or any of their respective
successors and assigns.

 

Section 8.2.                                Delegation of Duties.  The Agent may
execute any of its duties through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

 

Section 8.3.                                Exculpatory Provisions.  None of the
Agent, any Purchaser Agent or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted (i) with the
consent or at the direction of the Instructing Group or (ii) in the absence of
such Person’s gross negligence or willful misconduct.  The Agent shall not be
responsible to any Purchaser Agent, Purchaser or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Originator or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Seller, the Originator or any of their
Affiliates to perform any obligation or (iv) the satisfaction of any condition
specified in Article VII.  The Agent shall not have any obligation to any
Purchaser to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Originator or any of their Affiliates.

 

Section 8.4.                                Reliance by Agent.  (a) Each
Purchaser Agent and the Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document, other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Agent.  Each Purchaser Agent and the Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Purchasers, and assurance of its indemnification, as it deems appropriate.

 

(b)                                 The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Purchasers or the Purchaser Agents, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Purchasers, the Agent and Purchaser Agents.

 

(c)                                  Each Purchaser Agent (with the consent of
the Agent) shall determine with its Purchaser Groups the number of such
Purchasers (each, a “Voting Block”), which shall be required to request or
direct such Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of its appropriate Voting Block, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.

 

(d)                                 Unless otherwise advised in writing by a
Purchaser Agent or by any Purchaser on whose behalf such Purchaser Agent is
purportedly acting, each party to this Agreement may

 

28

--------------------------------------------------------------------------------


 

assume that (i) such Purchaser Agent is acting for the benefit of each of the
Purchasers in respect of which such Purchaser Agent is identified as being the
“Purchaser Agent” in the definition of “Purchaser Agent” hereto, as well as for
the benefit of each assignee or other transferee from any such Person, and
(ii) each action taken by such Purchaser Agent has been duly authorized and
approved by all necessary action on the part of the Purchasers on whose behalf
it is purportedly acting. Each initial Purchaser (or, with the consent of all
other Purchasers then existing, any other Purchasers) shall have the right to
designate a new Purchaser Agent (which may be itself) to act on its behalf and
on behalf of its assignees and transferees for purposes of this Agreement by
giving to the Agent written notice thereof signed by such Purchaser(s) and the
newly designated Purchaser Agent. Such notice shall be effective when receipt
thereof is acknowledged by the Agent, which acknowledgment the Agent shall not
unreasonably delay giving, and thereafter the party named as such therein shall
be Purchaser Agent for such Purchaser under this Agreement. Each Purchaser Agent
and its Purchaser(s) shall agree amongst themselves as to the circumstances and
procedures for removal and resignation of such Purchaser Agent.

 

Section 8.5.                                Assumed Payments.  Unless a
Purchaser Agent shall have received notice from the applicable Purchaser before
the date of any Put or of any Incremental Purchase that the applicable Purchaser
will not make available to the applicable Purchaser Agent the amount it is
scheduled to remit as part of such Put or Incremental Purchase, such Purchaser
Agent may assume such Purchaser has made such amount available to the Purchaser
Agent when due (an “Assumed Payment”) and, in reliance upon such assumption,
such Purchaser Agent may (but shall have no obligation to) make available such
amount to the appropriate Person.  If and to the extent that any Purchaser shall
not have made its Assumed Payment available to the applicable Purchaser Agent,
such Purchaser and the Seller hereby agree to pay the applicable Purchaser Agent
forthwith on demand such unpaid portion of such Assumed Payment up to the amount
of funds actually paid by the applicable Purchaser Agent, together with interest
thereon for each day from the date of such payment by the Agent until the date
the requisite amount is repaid to the applicable Purchaser Agent, at a rate per
annum equal to the Federal Funds Rate plus 2%.

 

Section 8.6.                                Notice of Termination Events. 
Neither any Purchaser Agent nor the Agent shall be deemed to have knowledge or
notice of the occurrence of any Potential Termination Event unless the Agent or
such Purchaser Agent has received notice from any Purchaser, Purchaser Agent or
the Seller stating that a Potential Termination Event has occurred hereunder and
describing such Potential Termination Event.  In the event that the Agent
receives such a notice, it shall promptly give notice to each Purchaser Agent
whereupon each Purchaser Agent shall promptly give notice thereof to its
Purchasers, Enhancement Banks and Liquidity Banks.  In the event that a
Purchaser Agent receives such a notice (other than from the Agent) it shall
promptly give notice thereof to the Agent and each of its affiliated Enhancement
Banks and Liquidity Banks.  The Agent shall take such action concerning a
Potential Termination Event as may be directed by the Instructing Group (or, in
the case where there are only two Purchaser Groups and neither Purchaser Group
has a majority of the Commitments, either Purchaser Agent except if the proposed
action is a waiver of the consequences of the Potential Termination Event, in
which case such waiver shall require the consent of the Instructing Group) (or,
if otherwise required for such action, all of the Purchasers), but until the
Agent receives such directions, the

 

29

--------------------------------------------------------------------------------


 

Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Agent deems advisable and in the best interests of
the Purchasers and the Purchaser Agents.

 

Section 8.7.                                Non-Reliance on Agent, Purchaser
Agents and Other Purchasers.  Each Purchaser expressly acknowledges that none of
the Agent, the Purchaser Agents or any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent or any Purchaser Agent
hereafter taken, including any review of the affairs of the Seller or the
Originator, shall be deemed to constitute any representation or warranty by the
Agent or Purchaser Agent, as applicable.  Each Purchaser represents and warrants
to the Agent and the Purchaser Agents that, independently and without reliance
upon the Agent, their Purchase Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Originator, and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document.  Except for items specifically required to be delivered
hereunder, the Agent shall not have any duty or responsibility to provide any
Purchaser Agent or Purchaser with any information concerning the Seller, the
Originator or any of their Affiliates that comes into the possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

Section 8.8.                                Agent and Affiliates.  Each of the
Agent and the Purchaser Agents and their respective Affiliates may extend credit
to, accept deposits from and generally engage in any kind of business with the
Seller, the Originator or any of their Affiliates and Wachovia may exercise or
refrain from exercising its rights and powers as if it were not the Agent.  With
respect to the acquisition of the Eligible Receivables pursuant to this
Agreement, each of the Purchaser Agents and the Agent shall have the same rights
and powers under this Agreement as any Purchaser and may exercise the same as
though it were not such an agent, and the terms “Purchaser” and “Purchasers”
shall include each of the Purchaser Agents and the Agent in their individual
capacities

 

Section 8.9.                                Indemnification.  Each Purchaser
Group shall indemnify and hold harmless the Agent and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by the
Seller or the Originator and without limiting the obligation of the Seller or
the Originator to do so), ratably in accordance with its Ratable Share from and
against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Agent or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

 

30

--------------------------------------------------------------------------------


 

Section 8.10.                         Successor Agent.  The Agent may, upon at
least five (5) days notice to the Seller, each Purchaser Agent and each
Purchaser, resign as Agent.  Such resignation shall not become effective until a
successor agent is appointed by an Instructing Group and has accepted such
appointment.  Upon such acceptance of its appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Transaction Documents. 
After any retiring Agent’s resignation hereunder, the provisions of Article VI
and this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Agent.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1.                                Termination.  Each Purchaser shall
cease to be a party hereto when the Termination Date has occurred, each
Purchaser holds no Investment and all amounts payable to it hereunder have been
indefeasibly paid in full.  This Agreement shall terminate following the
Termination Date when no Investment is held by a Purchaser and all other amounts
payable hereunder have been indefeasibly paid in full, but the rights and
remedies of the Agent, each Purchaser Agent and each Purchaser concerning any
representation, warranty or covenant made, or deemed to be made, (i) by the
Seller and (ii) under Article VI and Section 8.9 shall survive such termination.

 

Section 9.2.                                Notices.  Unless otherwise
specified, all notices and other communications hereunder shall be in writing
(including by telecopier or other facsimile communication), given to the
appropriate Person at its address or telecopy number set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
specify, and effective when received at the address specified by such Person. 
Each party hereto, however, authorizes the Agent and each Purchaser Agent to act
on telephone notices of Purchases, Puts, and Discount Rate and Tranche Period
selections from any person the Agent or each Purchaser Agent in good faith
believes to be acting on behalf of the relevant party and, at the Agent’s or
each Purchaser Agent’s option, to tape record any such telephone conversation. 
Each party hereto agrees to deliver promptly to the Agent and each Purchaser
Agent a confirmation of each telephone notice given or received by such party
(signed by an authorized officer of such party), but the absence of such
confirmation shall not affect the validity of the telephone notice.  The Agent’s
or each Purchaser Agent’s records of all such conversations shall be deemed
correct and, if the confirmation of a conversation differs in any material
respect from the action taken by the Agent or such Purchaser Agent, the records
of the Agent or such Purchaser Agent shall govern absent manifest error.  The
number of days for any advance notice required hereunder may be waived (orally
or in writing) by the Person receiving such notice and, in the case of notices
to the Agent or any Purchaser Agent, the consent of each Person to which the
Agent or such Purchaser Agent is required to forward such notice.

 

Section 9.3.                                Payments and Computations. 
Notwithstanding anything herein to the contrary, any amounts to be paid or
transferred by the Seller or the Collection Agent to, or for the benefit of, any
Purchaser or any other Person shall be paid or transferred to the Agent or

 

31

--------------------------------------------------------------------------------


 

appropriate Purchaser Agent, as specified herein.  All amounts to be paid or
deposited hereunder shall be paid or transferred on the day when due in
immediately available Dollars (and, if due from the Seller or Collection Agent,
by 12:00 Noon (Chicago time), with amounts received after such time being deemed
paid on the Business Day following such receipt).  The Seller shall, to the
extent permitted by law, pay to each Purchaser Agent upon demand, for the
account of the applicable Person, interest on all amounts not paid or
transferred by the Seller or the Collection Agent when due hereunder at a rate
equal to the Prime Rate plus 2%, calculated from the date any such amount became
due until the date paid in full.  Any payment or other transfer of funds
scheduled to be made on a day that is not a Business Day shall be made on the
next Business Day, and any Discount Rate or interest rate accruing on such
amount to be paid or transferred shall continue to accrue to such next Business
Day.  All computations of interest, fees, and Discount shall be calculated for
the actual days elapsed based on a 360 day year.

 

Section 9.4.                                Sharing of Recoveries.  Each
Purchaser agrees that if it receives any recovery, through set-off, judicial
action or otherwise, on any amount payable or recoverable hereunder in a greater
proportion than should have been received hereunder or otherwise inconsistent
with the provisions hereof, then the recipient of such recovery shall purchase
for cash an interest in amounts owing to the other Purchasers (as return of
Investment or otherwise), without representation or warranty except for the
representation and warranty that such interest is being sold by each such other
Purchaser free and clear of any Adverse Claim created or granted by such other
Purchaser, in the amount necessary to create proportional participation by the
Purchasers in such recovery (as if such recovery were distributed pursuant to
Section 2.3).  If all or any portion of such amount is thereafter recovered from
the recipient, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.

 

Section 9.5.                                Right of Setoff.  During a
Termination Event, each Purchaser is hereby authorized (in addition to any other
rights it may have) to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Purchaser (including by any
branches or agencies of such Purchaser) to, or for the account of, the Seller
against amounts owing by the Seller hereunder (even if contingent or unmatured).

 

Section 9.6.                                Amendments.  Except as otherwise
expressly provided herein, no amendment or waiver hereof shall be effective
unless signed by the Seller and the Instructing Group.  In addition, no
amendment hereof shall, without the consent of (a) all the Purchasers,
(i) extend the Termination Date or the date of any payment or transfer of
Collections by the Seller to the Collection Agent or by the Collection Agent to
the Agent or any Purchaser Agent, (ii) reduce the rate or extend the time of
payment of Discount for any Eurodollar Tranche or Prime Tranche, (iii) reduce or
extend the time of payment of any fee payable to the Purchasers, (iv) except as
provided herein, release, transfer or modify any Related Bank Purchaser’s
Purchase Interest or change any Commitment, (v) amend the definition of
Instructing Group, Termination Event or Section 1.1, 1.2, 1.5, 1.7(a), 2.1, 2.2,
2.3, 7.2 or 9.6, Article VI, or any obligation of the Originator thereunder,
(vi) consent to the assignment or transfer by the Seller or the Originator of
any interest in the Receivables other than transfers under the Transaction
Documents or permit the Originator to transfer any of its obligations under any
Transaction Document except as expressly contemplated by the terms of the
Transaction Documents, or (vii) amend any defined

 

32

--------------------------------------------------------------------------------


 

term relevant to the restrictions in clauses (i) through (vi) in a manner which
would circumvent the intention of such restrictions or (b) the Agent and each
affected Purchaser, amend any provision hereof if the effect thereof is to
affect the indemnities to, or the rights or duties of, the Agent or any
Purchaser Agent or to reduce any fee payable for the Agent’s own account. 
Notwithstanding the foregoing, the amount of any fee or other payment due and
payable from the Seller to the Agent (for its own account), any Purchaser Agent
or any Purchaser may be changed or otherwise adjusted solely with the consent of
the Seller and the party to which such payment is payable.  Any amendment hereof
shall apply to each Purchaser equally and shall be binding upon the Seller, the
Purchasers, the Purchaser Agents and the Agent.  If required by the Rating
Agencies for the applicable Conduit Purchaser, no material amendment hereof or
assignment, termination, resignation or removal hereunder shall be effective
unless a statement is obtained from the applicable Rating Agencies that its
Rating will not be downgraded, withdrawn or suspended as a result of such
amendment assignment, termination, resignation or removal.  Furthermore, no
amendment or waiver of clause (e) of the definition of Termination Event will be
permitted.

 

Section 9.7.                                Waivers.  No failure or delay of the
Agent, any Purchaser Agent or any Purchaser in exercising any power, right,
privilege or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right, privilege or remedy
preclude any other or further exercise thereof or the exercise of any other
power, right, privilege or remedy.  Any waiver hereof shall be effective only in
the specific instance and for the specific purpose for which such waiver was
given.  After any waiver, the Seller, the Purchasers, the Purchaser Agents and
the Agent shall be restored to their former position and rights and any
Potential Termination Event waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to (or impair any right consequent
upon) any subsequent or other Potential Termination Event.  Any additional
Discount that has accrued after a Termination Event before the execution of a
waiver thereof, solely as a result of the occurrence of such Termination Event,
may be waived by the Agent or the related Purchaser Agent at the direction of
the Purchaser entitled thereto.

 

Section 9.8.                                Successors and Assigns;
Participations; Assignments.

 

(a)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Except as otherwise provided herein, the
Seller may not assign or transfer any of its rights or delegate any of its
duties without the prior consent of the Agent, the Purchaser Agents and the
Purchasers.

 

(b)                                 Participations.  Any Purchaser may sell to
one or more Persons (each a “Participant”) participating interests in the
interests of such Purchaser hereunder and under the applicable Transfer
Agreement.  Such Purchaser shall remain solely responsible for performing its
obligations hereunder; provided, however, that such sale hereunder shall be with
the prior written consent of the Seller unless the Participant is party to the
OfficeMax Loan Agreement, and the Seller, each Purchaser Agent and the Agent
shall continue to deal solely and directly with such Purchaser in connection
with such Purchaser’s rights and obligations hereunder and under the Transfer
Agreement.  Each Participant shall be entitled to the benefits of Article VI and
shall have the right of setoff through its participation in amounts owing
hereunder to the same extent

 

33

--------------------------------------------------------------------------------


 

as if it were a Purchaser hereunder and under the applicable Transfer Agreement,
which right of setoff is subject to such Participant’s obligation to share with
the Purchasers as provided in Section 9.4.  A Purchaser shall not agree with a
Participant to restrict such Purchaser’s right to agree to any amendment hereto
or to the applicable Transfer Agreement, except amendments described in
clause (a) of Section 9.6.

 

(c)                                  Assignments by Related Bank Purchasers.
 Any Related Bank Purchaser may assign to one or more Persons (“Purchasing
Related Bank Purchasers”), acceptable to the applicable Purchaser Agent in its
sole discretion (provided that, notwithstanding the foregoing such assignment
shall be with the prior consent of the Seller unless the Purchasing Related Bank
Purchaser is party to the OfficeMax Loan Agreement) any portion of its
Commitment as a Related Bank Purchaser hereunder and under the applicable
Transfer Agreement and Purchase Interest pursuant to a supplement hereto and to
the applicable Transfer Agreement (a “Transfer Supplement”) in form satisfactory
to the applicable Purchaser Agent executed by each such Purchasing Related Bank
Purchaser, such selling Related Bank Purchaser and the applicable Purchaser
Agent.  Each Purchasing Related Bank Purchaser shall pay a fee of Three Thousand
Dollars to the applicable Purchaser Agent.  Any partial assignment shall be an
assignment of an identical percentage of such selling Related Bank Purchaser
Investment and its Commitment as a Related Bank Purchaser hereunder and under
any applicable Transfer Agreement.  Upon the execution and delivery to the
applicable Purchaser Agent of the Transfer Supplement and payment by the
Purchasing Related Bank Purchaser to the selling Related Bank Purchaser of the
agreed purchase price, such selling Related Bank Purchaser shall be released
from its future obligations hereunder and under the applicable Transfer
Agreement to the extent of such assignment and such Purchasing Related Bank
Purchaser shall for all purposes be a Related Bank Purchaser party hereto and
shall have all the rights and obligations of a Related Bank Purchaser hereunder
to the same extent as if it were an original party hereto and to the applicable
Transfer Agreement with a Commitment as a Related Bank Purchaser, any Investment
and any related Assigned Settlement described in the Transfer Supplement.

 

(d)                                 Replaceable Related Bank Purchaser.  If any
Related Bank Purchaser (a “Replaceable Purchaser”) shall (i) petition the Seller
for any amounts under Section 6.2 or (ii) have a short-term debt rating lower
than the “A-1+” by S&P and “P-1” by Moody’s (unless such Related Bank Purchaser
is also an Enhancement Bank), the Seller or applicable Conduit Purchaser may
designate a replacement financial institution (a “Replacement Related Bank
Purchaser”) acceptable to the applicable Purchaser Agent and the applicable
Conduit Purchaser, in their sole discretion to which such Replaceable Related
Bank Purchaser shall, subject to its receipt of an amount equal to its
Investment, any related Assigned Settlement, and accrued Discount and fees
thereon (plus, from the Seller, any Early Payment Fee that would have been
payable if such transferred Investment had been paid on such date) and all
amounts payable under Section 6.2, promptly assign all of its rights,
obligations and Commitment hereunder and under the applicable Transfer
Agreement, together with all of its Purchase Interest, and any related Assigned
Settlement, to the Replacement Related Bank Purchaser in accordance with
Section 9.8(c).

 

(e)                                  Assignment by Conduit Purchasers.  Each
party hereto agrees and consents (i) to Conduit Purchaser’s assignment,
participation, grant of security interests in or other transfers of

 

34

--------------------------------------------------------------------------------


 

any portion of, or any of its beneficial interest in, the Conduit Purchaser’s
Purchase Interest and the Assigned Conduit Purchaser Settlement and (ii) to the
complete assignment by such Conduit Purchaser of all of its rights and
obligations hereunder to any Person, and upon such assignment such Conduit
Purchaser shall be released from all obligations and duties hereunder; provided,
however, unless such assignment is made pursuant to Section 2.1 hereof, any such
assignment may not be made without the prior written consent of the Seller. 
Each Conduit Purchaser shall promptly notify each party hereto of any such
assignment.  Upon such an assignment of any portion of a Conduit Purchaser’s
Purchase Interest and the related Assigned Conduit Purchaser Settlement, the
assignee shall have all of the rights of such Conduit Purchaser hereunder
related to such Purchase Interest and Assigned Conduit Purchaser Settlement.

 

(f)                                    Opinions of Counsel.  If required by any
Purchaser Agent or to maintain the Ratings, each Transfer Supplement must be
accompanied by an opinion of counsel of the assignee as to such matters as such
Purchaser Agent may reasonably request.

 

Section 9.9.                                Intended Tax Characterization.  It
is the intention of the parties hereto that, for the purposes of all Taxes, the
transactions contemplated hereby shall be treated as a loan by the Purchasers
(through the Agent) to the Seller that is secured by the Receivables (the
“Intended Tax Characterization”).  The parties hereto agree to report and
otherwise to act for the purposes of all Taxes in a manner consistent with the
Intended Tax Characterization.

 

Section 9.10.                         Confidentiality.  Information provided to
the Agent, each Purchaser Agent and the Purchasers (collectively, the “Credit
Parties”) pursuant to Section 5.1(a) shall be maintained in confidence by the
Agent, each Purchaser Agent and the Purchasers in accordance with the following:

 

(a)                                  The term “Confidential Information” means
all information designated by the Seller or the Originator as confidential,
whether of an operational, economic, or accounting nature, except information
which is now or hereafter becomes generally known in the financial community
through no fault of the Credit Party or information which was in the Credit
Party’s possession at the time of receipt from the Seller or the Originator and
which was obtained by the Credit Party from third parties lawfully in possession
of such information without any breach by such third party of a duty of
confidentiality to or for the benefit of the Seller or the Originator or by
analysis by the Credit Party of nonconfidential information possessed by it. 
Disclosures made under this Agreement which are specific shall not be deemed to
be within the foregoing exceptions merely because they are embraced by more
general information possessed by the Credit Party which is not confidential
information within the meaning of the preceding sentence.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party shall designate a specific
department or departments or specific representatives for receiving Confidential
Information.

 

(c)                                  Each Credit Party severally agrees:

 

(i)                                     not to make any use whatsoever of the
Confidential Information except in connection with present or future credit
accommodation to the Seller or the Originator or any of their Subsidiaries or
affiliates;

 

(ii)                                  not to reveal any Confidential Information
to any third parties, to any other divisions, departments, affiliates, or
subsidiaries of the Credit Party, or to any officer or employee of the Credit
Party who does not have a direct need to know the Confidential Information in
connection with present or future credit accommodation to the Seller or the
Originator or any of their Subsidiaries or affiliates; and

 

(iii)                               to file the Confidential Information in
secure places which ensure restricted accessibility.

 

(d)                                 Notwithstanding the provisions of
Section 9.10(c), any Credit Party may disclose the Confidential Information, as
required from time to time, in the following circumstances:  (i) at the request
or pursuant to any requirement of any Governmental Authority to which the Credit
Party is subject or in connection with an examination of such Credit Party by
any such authority; (ii) pursuant to subpoena or other court process; (iii) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which the Credit Parties or their respective
affiliates may be party; (v) to the extent reasonably required in connection
with the exercise of any remedy hereunder; (vi) to such Credit Party’s
independent auditors and other professional advisors; and (vii) as to any Credit
Party, as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the Seller or the Originator is party with
such Credit Party; provided that if any Credit Party is served with legal
process which may require disclosure of Confidential Information it shall
promptly notify the Seller or the Originator of such fact.

 

(e)                                  The provisions hereof shall remain in
effect for so long as this Agreement shall remain in effect plus a period of
three years thereafter.

 

(f)                                    Each Credit Party agrees that it will
periodically sign a nondisclosure agreement reconfirming its obligations under
this Section 9.10.

 

Section 9.11.                         Agreement Not to Petition.  Each party
hereto agrees, for the benefit of the holders of the privately or publicly
placed indebtedness for borrowed money for any Conduit Purchaser, not, prior to
the date which is one (1) year and one (1) day after the payment in full of all
such indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause any Conduit Purchaser to invoke, the process of any
Governmental Authority for the purpose of

 

36

--------------------------------------------------------------------------------


 

(a) commencing or sustaining a case against any Conduit Purchaser under any
federal or state bankruptcy, insolvency or similar law (including the Federal
Bankruptcy Code), (b) appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official for such Conduit Purchaser, or
any substantial part of its property, or (c) ordering the winding up or
liquidation of the affairs of such Conduit Purchaser.  The provisions of this
Section 9.11 shall survive the termination of this Sale Agreement.

 

Section 9.12.                         Excess Funds.  Notwithstanding any
provisions contained in this Sale Agreement to the contrary, Conduit Purchaser
shall not, and shall not be obligated to, pay any amount pursuant to this Sale
Agreement unless (i) Conduit Purchaser has received funds which may be used to
make such payment and which funds are not required to repay its commercial paper
notes when due and (ii) after giving effect to such payment, either (x) Conduit
Purchaser could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing Conduit
Purchaser’s securitization program or (y) all of Conduit Purchaser’s commercial
paper notes are paid in full.  Any amount which Conduit Purchaser does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the United States Bankruptcy Code) against or corporate
obligation of Conduit Purchaser for any such insufficiency unless and until
Conduit Purchaser satisfies the provisions of clauses (i) and (ii) above. This
Section 9.12 shall survive the termination of this Agreement.

 

Section 9.13.                         No Recourse.  The obligations of each
Conduit Purchaser, its management company, its administrator and its referral
agents (each a “Program Administrator”) under any Transaction Document or other
document (each, a “Program Document”) to which a Program Administrator is a
party are solely the corporate obligations of such Program Administrator and no
recourse shall be had for such obligations against any Affiliate, director,
officer, member, manager, employee, attorney or agent of any Program
Administrator.

 

Section 9.14.                         Limitation of Liability.  No Person shall
make a claim against the Agent, any Purchaser Agent or any Purchaser (or their
respective Affiliates, directors, officers, members, managers, employees,
attorneys or agents) for any special, indirect, consequential or punitive
damages under any claim for breach of contract or other theory of liability in
connection with the Transaction Documents or the transactions contemplated
thereby, and the Seller (for itself, the Collection Agent and all other Persons
claiming by or through the Seller) hereby waives any claim for any such damages.

 

Section 9.15.                         Headings; Counterparts.  Article and
Section Headings in this Agreement are for reference only and shall not affect
the construction of this Agreement.  This Agreement may be executed by different
parties on any number of counterparts, each of which shall constitute an
original and all of which, taken together, shall constitute one and the same
agreement.

 

Section 9.16.                         Cumulative Rights and Severability.  All
rights and remedies of the Purchasers, the Purchaser Agents and Agent hereunder
shall be cumulative and non-exclusive of any rights or remedies such Persons
have under law or otherwise.  Any provision hereof that is

 

37

--------------------------------------------------------------------------------


 

prohibited or unenforceable in any jurisdiction shall, in such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting such
provision in any other jurisdiction.

 

Section 9.17.                         Governing Law; Submission to
Jurisdiction.  This Agreement shall be governed by, and construed in accordance
with, the internal laws (and not the law of conflicts) of the State of New
York.  The Seller hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York, New York for purposes of all legal proceedings
arising out of, or relating to, the Transaction Documents or the transactions
contemplated thereby.  The Seller hereby irrevocably waives, to the fullest
extent permitted by law, any objection it may now or hereafter have to the venue
of any such proceeding and any claim that any such proceeding has been brought
in an inconvenient forum.  Nothing in this Section 9.18 shall affect the right
of the Agent, any Purchaser Agent or any Purchaser to bring any action or
proceeding against the Seller or its property in the courts of other
jurisdictions.

 

Section 9.18.                         WAIVER OF TRIAL BY JURY.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN
CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER ARISING THEREUNDER.

 

Section 9.19.                         Entire Agreement.  The Transaction
Documents constitute the entire understanding of the parties thereto concerning
the subject matter thereof.  Any previous or contemporaneous agreements, whether
written or oral, concerning such matters are superseded thereby.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

ABN AMRO Bank N.V., as the Agent

 

ABN AMRO Bank N.V., as the Related Bank

and the Windmill Purchaser Agent

 

Purchaser for Windmill

 

 

 

 

 

 

By:

  /s/ Thomas J. Educate

 

 

By:

  /s/ Thomas J. Educate

 

  Title:

  Senior Vice President

 

 

Title:

  Senior Vice President

 

 

 

 

 

 

 

By:

  /s/ Therese Gremley

 

 

By:

  /s/ Therese Gremley

 

  Title:

  Vice President

 

 

Title:

  Vice President

 

 

 

 

Address:

Structured Finance,

 

Address:

Structured Finance,

 

Asset Securitization

 

 

Asset Securitization

 

540 West Madison Street

 

 

540 West Madison Street

 

Chicago, Illinois 60661

 

 

Chicago, Illinois 60661

 

Attention:

Purchaser Agent–

 

 

Attention: Windmill

 

 

Windmill

 

Telephone: (312) 904-6263

Telephone: (312) 904-6263

 

Telecopy: (312) 992-1527

Telecopy: (312) 992-1527

 

 

 

39

--------------------------------------------------------------------------------


 

WINDMILL FUNDING CORPORATION

 

 

By:

  /s/ Bernard J. Angelo

 

 

Title:

  Vice President

 

 

 

 

Address:

Global Securitization Services, LLC

 

 

25 West 43rd Street, Suite 704

 

 

New York, New York 10036

 

 

Attention: Bernard J. Angelo

 

Telephone:

(212) 302-8330

 

Telecopy:

(212) 302-8767

 

 

 

with a copy to:

 

 

 

ABN AMRO BANK N.V.

 

Address:

Structured Finance, Asset Securitization

 

 

540 West Madison Street

 

 

Chicago, Illinois 60661

 

 

Attention: Administrator-Windmill

 

 

Telephone: (312) 904-6263

 

 

Telecopy: (312) 992-1527

 

 

40

--------------------------------------------------------------------------------


 

WACHOVIA BANK, N.A., as the Blue Ridge
 Purchaser Agent and the Related Bank
 Purchaser for the Blue Ridge Purchaser Group

 

 

By:

  /s/ Gary G. Fleming, Jr.

 

 

  Title:

  Director

 

 

 

 

Address:

191 Peachtree Street, N.E.

 

 

Atlanta, Georgia 30303

 

 

Attention: Michael Landry

 

Telephone:

(404) 332-6612

 

Telecopy:

(404) 332-5152

 

 

41

--------------------------------------------------------------------------------


 

BLUE RIDGE ASSET FUNDING CORPORATION,
  as a Conduit Purchaser

 

 

By:  Wachovia Capital Markets, LLC, as attorney-in-fact

 

 

By:

  /s/ Douglas R. Wilson, Sr.

 

  Title:

  Vice President

 

 

Address:

c/o Wachovia Capital Markets, LLC

 

One Wachovia Center

 

301 South College Street

 

Charlotte, NC 28288, NC 0171

 

Attention: Douglas R. Wilson, Sr.

Telephone:

(704) 374-2520

Telecopy:

(704) 383-9579

 

42

--------------------------------------------------------------------------------


 

LOVING CREEK FUNDING CORPORATION,

 

OFFICEMAX INCORPORATED,

  as Seller

 

  as Initial Collection Agent

 

 

 

 

 

 

By:

  /s/ Matthew R. Broad

 

 

By:

  /s/ Ted Crumley

 

Title:

  President

 

 

Title:

  Executive Vice President and CFO

 

 

 

 

Address:

150 E. Pierce

 

Address:

150 E. Pierce

 

Itasca, Illinois 60143

 

 

Itasca, Illinois 60143

Attention:

John Jennings

 

Attention:

John Jennings

Telephone:

(630) 438-8760

 

Telephone:

(630) 438-8760

Telecopy:

(630) 438-2468

 

Telecopy:

(630) 438-2468

 

43

--------------------------------------------------------------------------------


 

SCHEDULE I
DEFINITIONS

 

The following terms have the meanings set forth, or referred to, below:

 

“Accounting Authority” means any accounting board or authority (whether or not a
part of government) which is responsible for the establishment or interpretation
of national or international accounting principles, in each case whether foreign
or domestic.

 

“Adverse Claim” means, for any asset or property of a Person, a lien, security
interest, charge, mortgage, pledge, hypothecation, assignment or encumbrance, or
any other right or claim, in, of or on such asset or property in favor of any
other Person, except those in favor of the Agent.

 

“Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person.  For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

 

“Agent” is defined in the first paragraph hereof.

 

“Aggregate Commitment” means the aggregate of all Commitments of each Purchaser
Group, as such amount may be reduced pursuant to Section 1.6.

 

“Aggregate Investment” means the sum of the Investments of all Purchasers.

 

“Aggregate Reserve” means, at any time, the sum of the Loss Reserve, the
Dilution Reserve and the Discount Reserve.

 

“Allocated Commercial Paper” means commercial paper notes issued by a Conduit
Purchaser for a tenor and in an amount specifically requested by any Person in
connection with a Receivable Purchase Facility.

 

“Assigned Conduit Purchaser Settlement” means, for each Related Bank Purchaser
for a Conduit Purchaser for any Put, the product of such Related Bank
Purchaser’s Purchased Percentage and the amount of the Conduit Purchaser
Settlement being transferred pursuant to such Put.

 

“Bankruptcy Event” means, for any Person, that (a) such Person makes a general
assignment for the benefit of creditors or any proceeding is instituted by or
against such Person seeking to adjudicate it bankrupt or insolvent, or seeking
the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it

 

--------------------------------------------------------------------------------


 

or any substantial part of its property or (b) such Person takes any corporate
action to authorize any such action.

 

“Blue Ridge” is defined in the first paragraph hereof.

 

“Blue Ridge Related Bank Purchasers” means the Related Bank Purchasers for Blue
Ridge.

 

“Blue Ridge Purchaser Agent” means Wachovia Bank, N.A.

 

“Blue Ridge Purchaser Group” means Blue Ridge and the Blue Ridge Related Bank
Purchasers.

 

“Break Funding Costs” means for any Pool Funded Purchase Interest amounts
payable to a Conduit Purchaser under the applicable Receivables Purchase
Facility in connection with any prepayment or amortization if amounts payable
thereunder in excess of the amount of the investment or loan prepaid or
amortized and accrued and unpaid interest or discount thereon.

 

“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in New York City or Chicago, Illinois are authorized or required to
close, (b) a holiday on the Federal Reserve calendar and, (c) solely for matters
relating to a Eurodollar Tranche, a day on which dealings in Dollars are not
carried on in the London interbank market.

 

“Charge-Off” means any Receivable that has or should have been (in accordance
with the Credit and Collection Policy) charged off or written off by the Seller.

 

“Collection” means any amount paid, or deemed paid, on a Receivable, including
from the proceeds of collateral securing, or any guaranty of, such Receivable or
by the Seller under Section 1.5(b).

 

“Collection Agent” is defined in Section 3.1(a).

 

“Collection Agent Fee” is defined in Section 3.6.

 

“Collection Agent Replacement Event” means the occurrence of any one or more of
the following:

 

(a)                                  the Collection Agent (or any sub-collection
agent) fails to observe or perform any material term, covenant or agreement
under any Transaction Document; or

 

(b)                                 any written representation, warranty,
certification or statement made by the Collection Agent in, or pursuant to, any
Transaction Document proves to have been incorrect in any material adverse
respect when made; or

 

(c)                                  the Collection Agent suffers a Bankruptcy
Event.

 

I-2

--------------------------------------------------------------------------------


 

“Commitment” means, for each Related Bank Purchaser, the amount set forth on
Schedule II for such Related Bank Purchaser, and, for each Purchaser Group, the
amount set forth on Schedule II for such Purchaser Group, in each case, as
adjusted in accordance with Sections 1.6 and 9.8.

 

“Commitment Percentage” means, for each Related Bank Purchaser in a Purchaser
Group, such Related Bank Purchaser’s Commitment divided by the total of all
Commitments of all Related Bank Purchasers in such Purchaser Group.

 

“Concentration Limit” means (i) with respect to Obligors (including Governmental
Obligors) with senior long-term indebtedness rated BBB+ (or higher) by S&P and
Baa1 (or higher) by Moody’s, an amount not to exceed 3% of the Eligible
Receivables Balance, (ii) with respect to all Governmental Obligors in the
aggregate, an amount not to exceed 10% of the Eligible Receivables Balance and
(iii) with respect to all other Obligors (including Governmental Obligors), an
amount not to exceed 1.5% of the Eligible Receivables Balance.

 

“Conduit Purchaser” means each of Blue Ridge, Windmill and any other Person
designated as such that from time to time becomes a party hereto.

 

“Conduit Purchaser Investment Percentage” means a fraction, expressed as a
decimal, obtained by dividing the Investment of a Conduit Purchaser by the
Investment of all Purchasers.

 

“Conduit Purchaser Settlement” means the sum of all claims and rights to payment
pursuant to Section 1.5 or 1.7 or any other provision owed to a Conduit
Purchaser (or owed to the Agent or Purchaser Agent or the Collection Agent for
the benefit of a Conduit Purchaser) by the Seller that, if paid, would be
applied to reduce Investment.

 

“CP Dealer” means, at any time for any Conduit Purchaser, each Person such
Conduit Purchaser then engages as a placement agent or commercial paper dealer.

 

“CP Rate” means for the Blue Ridge Purchaser Group and the Windmill Purchaser
Group, with respect to any CP Tranche Period applicable to the Blue Ridge
Purchaser Group and the Windmill Purchaser Group, as applicable, the rate
equivalent to the rate (or if more than one rate, the weighted average of the
rates) at which commercial paper notes having a term equal to such CP Tranche
Period are sold plus the amount of any placement agent or commercial paper
dealer fees incurred in connection with such sale; provided, however, if the
rate (or rates) is a discounted rate (or rates), the “CP Rate” for such CP
Tranche Period shall be the rate (or, if more than one rate, the weighted
average of the rates) resulting from converting such discount rate (or rates) to
an interest-bearing equivalent rate.

 

“Credit Agreement Eurodollar Spread” means the incremental rate per annum
applicable to Eurodollar Rate Loans under the OfficeMax Loan Agreement. 
Capitalized terms used in this definition of “Credit Agreement Eurodollar
Spread” shall have the meanings ascribed to such terms in the OfficeMax Loan
Agreement.  If the OfficeMax Loan Agreement is terminated, the Credit Agreement
Eurodollar Spread shall be calculated in accordance with the terms of the
OfficeMax Loan Agreement as in effect immediately prior to such termination.

 

I-3

--------------------------------------------------------------------------------


 

“Credit and Collection Policy” means the Seller’s credit and collection policy
and practices relating to Receivables attached hereto as Exhibit F.

 

“Deemed Collections” is defined in Section 1.5(c).

 

“Default Horizon Ratio” means, as of the last day of each Fiscal Month, the
ratio of (i) the aggregate three Fiscal Months ending on such date divided by
(ii) the Eligible Receivables Balance on such date.

 

“Default Proxy Ratio” means at any time, an amount (expressed as a percentage)
equal to a fraction, the numerator of which is equal to the sum of Receivables
that became Charge-Offs or Defaulted Receivables during the immediately
preceding Fiscal Month and the denominator of which is the aggregate dollar
amount of Receivables generated by the Originator during the calendar month
three months prior to the immediately preceding calendar month.

 

“Defaulted Receivable” means any Receivable (other than a Charge-Off) (a) on
which any amount is unpaid more than 61 days past its due date or (b) the
Obligor of which has suffered a Bankruptcy Event.

 

“Delinquency Ratio” means, for any Fiscal Month, the ratio of (a) the aggregate
outstanding balance of all Delinquent Receivables during such calendar month to
(b) the aggregate outstanding balance of all Receivables during such calendar
month.

 

“Delinquent Receivable” means any Receivable (other than a Defaulted Receivable
or a Charge-Off that has been accurately reported as such on the most recent
Periodic Report) on which any amount is unpaid more than 31 days to 60 days from
the due date.

 

“Designated Account” means OfficeMax Incorporated’s general account number
12338-24185 at Bank of America NT & SA in San Francisco, California or such
other account designated by the Seller to the Agent with at least ten (10) days
prior notice.

 

“Designated Financial Officer” means the Treasurer, Controller or Chief
Financial Officer of the Seller or the Originator, as applicable.

 

“Dilution Reserve” means (a) 2 times the highest Dilution Ratio over the last
twelve calendar months multiplied by (b) the Eligible Receivables Balance.

 

“Dilution Ratio” means, for any Fiscal Month, the ratio of (a) the aggregate
amount of payments owed by the Seller pursuant to the first sentence of
Section 1.5(b) during such calendar month to (b) the aggregate amount of
Collections received during such Fiscal Month.

 

“Discount” means, for any Tranche Period, (a) the product of (i) the Discount
Rate for such Tranche Period, (ii) the total amount of Investment allocated to
the Tranche Period, and (iii) the number of days elapsed during the Tranche
Period divided by (b) 360 days.

 

I-4

--------------------------------------------------------------------------------


 

“Discount Rate” means, for any Tranche Period, the CP Rate, the Eurodollar Rate
or the Prime Rate, as applicable.

 

“Discount Reserve” means (a) 1.5% multiplied by (b) Aggregate Investment.

 

“Dollar” and “$” means lawful currency of the United States of America.

 

“Early Payment Fee” means, if any Investment of a Purchaser allocated (or, in
the case of a requested Purchase not made by the Related Bank Purchasers for any
reason other than their default, scheduled to be allocated) to a Tranche Period
for a CP Tranche or Eurodollar Tranche is reduced or terminated before the last
day of such Tranche Period (the amount of Investment so reduced or terminated
being referred to as the “Prepaid Amount”), the cost to the relevant Purchaser
of terminating or reducing such Tranche, which (a) for a CP Tranche means any
compensation payable in prepaying the related commercial paper or, if not
prepaid, any shortfall between the amount that will be available to a Conduit
Purchaser on the maturity date of the related commercial paper from reinvesting
the Prepaid Amount in Permitted Investments and the Face Amount of such
commercial paper and (b) for a Eurodollar Tranche will be determined based on
the difference between the LIBOR applicable to such Tranche and the LIBOR
applicable for a period equal to the remaining maturity of the Tranche on the
date the Prepaid Amount is received.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(i)                                     the Obligor of which (a) is a resident
of, or organized under the laws of with its chief executive office in, the USA;
(b) is not an Affiliate of any of the parties hereto or the Originator; (c) has
not suffered a Bankruptcy Event; and (d) is a customer of the applicable
Originator in good standing, not in default under any contract, note or other
obligation owed to the applicable Originator or the Seller and not the Obligor
or any Receivable that became a Charge-Off;

 

(ii)                                  which is stated to be due and payable
within 90 days after the invoice therefor;

 

(iii)                               which is not a Defaulted Receivable or a
Charge-Off;

 

(iv)                              which is an “account” or “chattel paper”
within the meaning of Section 9-105 and Section 9-106, respectively of the UCC
of all applicable jurisdictions;

 

(v)                                 which is denominated and payable only in
Dollars in the USA;

 

(vi)                              which arises under a contract that is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, counterclaim, defense or other Adverse Claim, and is not
an executory contract or unexpired lease within the meaning of Section 365 of
the Bankruptcy Code;

 

I-5

--------------------------------------------------------------------------------


 

(vii)                           which arises under a contract that (a) contains
an obligation to pay a specified sum of money and is subject to no
contingencies, (b) does not require the Obligor under such contract to consent
to the transfer, sale or assignment of the rights and duties of the applicable
Originator under such contract and (c) does not contain a confidentiality
provision that purports to restrict any Purchaser’s exercise of rights under
this Agreement, including, without limitation, the right to review such
contract;

 

(viii)                        which does not, in whole or in part, contravene
any law, rule or regulation applicable thereto (including, without limitation,
those relating to usury, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy); and

 

(ix)                                which satisfies all applicable requirements
of the Credit and Collection Policy and was generated in the ordinary course of
the applicable Originator’s business from the sale of goods or provision of
services to a related Obligor solely by such Originator.

 

“Eligible Receivables Balance” means, at any time, the aggregate outstanding
principal balance of all Eligible Receivables, less the aggregate outstanding
principal balance of Eligible Receivables which exceed the Concentration Limit.

 

“Enhancement Bank” means any Person providing credit support to a Purchaser for
such Purchaser’s account, including pursuant to an unfunded commitment.

 

“Eurodollar Rate” means, for any Tranche Period for a Eurodollar Tranche, the
sum of (a) LIBOR for such Tranche Period divided by 1 minus the ‘Reserve
Requirement” plus (b) the sum of (1) the Credit Agreement Eurodollar Spread plus
(2) 25 basis points (0.250%), plus (c) during the pendency of a Termination
Event, 1%; where “Reserve Requirement” means, for any Tranche Period for a
Eurodollar Tranche, the maximum reserve requirement imposed on any Related Bank
Purchaser during such Tranche Period on “eurocurrency liabilities” as currently
defined in Regulation D of the Board of Governors of the Federal Reserve System.

 

“Face Amount” means the face amount of any Conduit Purchaser commercial paper
issued on a discount basis or, if not issued on a discount basis, the principal
amount of such note and interest scheduled to accrue thereon to its stated
maturity.

 

“Federal Funds Rate” means for any day, for the Blue Ridge Purchaser Group, the
rate denominated and set by Wachovia as its “Federal Funds Rate” for such day
and, with respect to the Windmill Purchaser Group, the rate denominated and set
by ABN AMRO as its “Federal Funds Rate” for such day.  Each determination of the
Federal Funds Rate by ABN AMRO or Wachovia, as the case may be, shall be
conclusive and binding on the Seller except in the case of manifest error.

 

“Fee Letter” means the letter agreement dated as of the date hereof among the
Seller and each Purchaser Agent for the applicable Purchaser Group.

 

I-6

--------------------------------------------------------------------------------


 

“Fiscal Month” means each of the periods set forth on Exhibit G.

 

“Funding Agreement” means this Agreement, each Transfer Agreement and the
portion of the Program LOC (as defined in the Transfer Agreement).

 

“Funding Charges” means, for each day, the sum of (i) discount accrued on Pooled
Commercial Paper on such day, plus (ii) any and all accrued commissions in
respect of placement agents and commercial paper dealers in respect of such
Pooled Commercial Paper for such day, plus (iii) issuing and paying agents’ fees
incurred on such Pooled Commercial Paper for such day, plus (iv) other costs
associated with funding small or odd-lot amounts with respect to all Receivable
Purchase Facilities which are funded by Pooled Commercial Paper for such day,
minus (v) any accrual of income net of expenses received on such day from
investment of collections received under all Receivable Purchase Facilities
funded with Pooled Commercial Paper, minus (vi) any payment received on such day
net of expenses in respect of Break Funding Costs related to the prepayment of
any Purchase Interests held by a Conduit Purchaser pursuant to the terms of any
Receivable Purchase Facilities funded substantially with Pooled Commercial
Paper.

 

“Funding Source” means any Enhancement Bank, Liquidity Bank or other insurance
company, bank or other financial institution providing liquidity, back-up
purchase or credit for any Conduit Purchaser.

 

“GAAP” means generally accepted accounting principles in the USA, applied on a
consistent basis.

 

“Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.

 

“Governmental Obligor” means an Obligor that is a government or a governmental
subdivision or agency.

 

“Incremental Purchase” is defined in Section 1.1(b).

 

“Initial Collection Agent” is defined in the first paragraph hereof.

 

“Instructing Group” means all the Purchaser Agents.

 

“Intended Tax Characterization” is defined in Section 9.9.

 

“Interim Liquidation” means any time before the Termination Date during which no
Reinvestment Purchases are made by any Purchaser, as established pursuant to
Section 1.2.

 

“Investment” means, for each Purchaser, (a) the sum of (i) all Incremental
Purchases by such Purchaser and (ii) the aggregate amount of any payments or
exchanges made by, or on

 

I-7

--------------------------------------------------------------------------------


 

behalf of, such Purchaser to any other Purchaser under Article II minus (b) all
Collections, amounts received from other Purchasers under Article II, and other
amounts received or exchanged and, in each case, applied by the Agent or such
Purchaser to reduce such Purchaser’s Investment.  A Purchaser’s Investment shall
be restored to the extent any amounts so received or exchanged and applied are
rescinded or must be returned for any reason.

 

“LIBOR” means, with respect to any Related Bank Purchaser, for any Tranche
Period for a Eurodollar Tranche or other time period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in Dollars for a period equal to such Tranche
Period or other period, which appears on Page 3750 of the Telerate Service (or
any successor page or successor service that displays the British Bankers’
Association Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.
(London, England time) two Business Days before the commencement of such Tranche
Period or other period.  If for any Tranche Period for a Eurodollar Tranche no
such displayed rate is available (or, for any other period, if such displayed
rate is not available or the need to calculate LIBOR is not notified to the
Purchaser Agent for such Related Bank Purchaser at least 3 Business Days before
the commencement of the period for which it is to be determined), such Purchaser
Agent shall determine such rate based on the rates such Purchaser Agent is
offered deposits of such duration in the London interbank market.

 

“Limited Guaranty” means that certain Amended and Restated Limited Guaranty
dated June 26, 2000 from OfficeMax Incorporated for the benefit of the Agent and
the Purchasers.

 

“Liquidation Period” means, for any Conduit Purchaser, all times when such
Conduit Purchaser is not making Reinvestment Purchases pursuant to
Section 1.1(d) and, for all Purchasers, all times (x) during an Interim
Liquidation and (y) on and after the Termination Date.

 

“Liquidity Bank” means any commercial lending institution that is at any time a
Purchaser or purchaser under any Transfer Agreement.

 

“Lock-Box” means each post office box or bank box listed on Exhibit D, as
revised pursuant to Section 5.1(i).

 

“Lock-Box Account” means each account maintained by the Collection Agent at a
Lock-Box Bank for the purpose of receiving or concentrating Collections.

 

“Lock-Box Agreement” means each agreement between the Collection Agent and a
Lock-Box Bank concerning a Lock-Box Account.

 

“Lock-Box Bank” means each bank listed on Exhibit D, as revised pursuant to
Section 5.1(i).

 

“Lock-Box Letter” means a letter in substantially the form of Exhibit E (or
otherwise acceptable to the Agent) from the Seller and the Collection Agent to
each Lock-Box Bank, acknowledged and accepted by such Lock-Box Bank and the
Agent.

 

I-8

--------------------------------------------------------------------------------


 

“Loss Reserve” means, at any time (i) the greater of (a) .12 and (b) the product
of (1) 2.5 multiplied by (2) the highest three month rolling average Default
Proxy Ratio during the previous 12 months multiplied by (3) the Default Horizon
Ratio calculated at the end of such period multiplied by (ii) the Eligible
Receivables Balance.

 

“Loss-to-Liquidation Ratio” means, for any calendar month, the ratio of the
outstanding balance of Charge-Offs during such Fiscal Month to the aggregate
amount of Collections during such Fiscal Month.

 

“Matured Aggregate Investment” means, at any time, the Matured Value of a
Conduit Purchaser’s Investment plus the total Investments of all other
Purchasers then outstanding.

 

“Matured Value” means, of any Investment, the sum of such Investment and all
unpaid Discount, fees and other amounts scheduled to become due (whether or not
then due) on such Investment during all Tranche Periods to which any portion of
such Investment has been allocated.

 

“Maximum Incremental Purchase Amount” means, at any time, the lesser of (a) the
difference between the Purchase Limit and the Aggregate Investment then
outstanding and (b) the difference between the Aggregate Commitment and the
Matured Aggregate Investment then outstanding.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable and each guarantor of such obligation.

 

“OfficeMax Loan Agreement” means the Loan and Security Agreement, dated on or
about June 23, 2005, as amended, restated, supplemented or otherwise modified
from time to time, by and among OfficeMax Incorporated, OfficeMax Contract,
Inc., OfficeMax North America, Inc., Bizmart, Inc., and Bizmart (Texas), Inc.,
Honolulu Paper Company Limited, and Reliable Express Corporation, as Borrowers,
OfficeMax Corp., Picabo Holdings, Inc., OfficeMax Nevada Company, OfficeMax
Southern Company, as Guarantors, the Lenders and Issuing Banks from time to time
party thereto, Bank of America, National Association, as Syndication Agent,
General Electric Capital Corporation and Wells Fargo Retail Finance, Inc., as
Documentation Agent, Wachovia Capital Markets, LLC and Banc of America
Securities LLC, as Joint Lead Arrangers, Wachovia Capital Markets, LLC, as the
Sole Bookrunner.

 

“Originator” means OfficeMax Contract, Inc.

 

“Periodic Report” means, for any Reporting Date, (i) during any Monthly
Reporting Period, a report reflecting the information as of the close of
business of the Collection Agent for the immediately preceding Fiscal Month,
containing the information described on Exhibit B-1 (with such modifications or
additional information as requested by the Agent or the Instructing Group), (ii)
during any Weekly Reporting Period, a report reflecting the information as of
the close of business of the Collection Agent for the immediately preceding
calendar week,

 

I-9

--------------------------------------------------------------------------------


 

containing the information described on Exhibit B-2 (with such modifications or
additional information as requested by the Agent or the Instructing Group) and
(iii) during any Daily Reporting Period, a report reflecting the information as
of the close of business of the Collection Agent for the second preceding
calendar day, containing the information described on Exhibit B-3 (with such
modifications or additional information as requested by the Agent or the
Instructing Group); provided, however, during an Interim Liquidation the
Collection Agent shall deliver a report containing the information described on
Exhibit B-2 to the Agent on Tuesday of each week.

 

“Permitted Investments” means (a) evidences of indebtedness, maturing within
thirty (30) days after the date of purchase thereof, issued by, or guaranteed by
the full faith and credit of, the federal government of the USA, (b) repurchase
agreements with banking institutions or broker-dealers the short-term unsecured
obligations of which is rated at least “A-1+” (or the equivalent) by S&P and at
least “P-1” (or the equivalent) by Moody’s registered under the Securities
Exchange Act of 1934 which are fully secured by obligations of the kind
specified in clause (a), (c) money market funds (i) rated not lower than the
highest rating category from Moody’s and “AAA m” or “AAAm-g,” from S&P or
(ii) which are otherwise acceptable to the Rating Agencies or (d) commercial
paper issued by any corporation incorporated under the laws of the USA and rated
at least “A-1+” (or the equivalent) by S&P and at least “P-1” (or the
equivalent) by Moody’s.

 

“Person” means an individual, partnership, corporation, association, joint
venture, Governmental Authority or other entity of any kind.

 

“Pool Funded Purchase Interest” means each investment or loan of a Conduit
Purchaser under a Receivables Purchase Facility funded with Pooled Commercial
Paper.

 

“Pooled Allocation” means, for each Pool Funded Purchase Interest, an amount
each day equal to the product of (i) the Pooled Percentage Share of such
Purchase Interest on such day multiplied by (ii) the aggregate amount of Funding
Charges for such day.

 

“Pooled Commercial Paper” means commercial paper notes of a Conduit Purchaser
except (A) Allocated Commercial Paper, and (B) Specially Pooled Paper.

 

“Pooled Percentage Share” means, for each Pool Funded Purchase Interest, a
fraction (expressed as a percentage) the numerator of which is equal to the
Investment associated with such Pool Funded Purchase Interest and the
denominator of which is equal to the aggregate amount of all outstanding
investment (or comparable terms used in any Receivable Purchase Facility) held
by a Conduit Purchaser which is funded substantially with Pooled Commercial
Paper.

 

“Potential Collection Agent Replacement Event” means any Collection Agent
Replacement Event or any event or condition that with the lapse of time or
giving of notice, or both, would constitute a Collection Agent Replacement
Event.

 

I-10

--------------------------------------------------------------------------------


 

“Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.

 

“Prime Rate” means for any period, the daily average during such period of (a)
the greater of (i) for the Blue Ridge Purchaser Group, that interest rate
denominated and set by Wachovia as its “Prime Rate”  from time to time as an
interest rate basis for borrowings and for the Windmill Purchaser Group, that
interest rate denominated and set by ABN AMRO Bank N.V. as its “Prime Rate” 
from time to time as an interest rate basis for borrowings plus 0.75% per annum,
and (ii) the Federal Funds Rate plus 0.50% plus (b) during the pendency of a
Termination Event, 2.00% per annum.  The Prime Rate for the Blue Ridge Purchaser
Group is but one of several interest rate basis used by Wachovia.  Wachovia
lends at interest rates above and below the Prime Rate.   The Prime Rate for the
Windmill Purchaser Group is but one of several interest rate basis used by ABN
AMRO Bank N.V.  ABN AMRO Bank N.V. lends at interest rates above and below the
Prime Rate.

 

“Purchase” is defined in Section 1.1(a).

 

“Purchase Agreement” means the Receivables Purchase Agreement dated as of
November 17, 2000 among the Seller and OfficeMax Contract, Inc.

 

“Purchase Amount” is defined in Section 1.1(c).

 

“Purchase Date” is defined in Section 1.1(c).

 

“Purchased Percentage” means, for any Put, for each Related Bank Purchaser, its
Commitment Percentage or such lesser percentage as is necessary to prevent the
Purchase Price of such Purchaser from exceeding its Unused Commitment.

 

“Purchase Interest” means, for a Purchaser, the percentage ownership interest in
the Receivables and Collections held by such Purchaser, calculated when and as
described in Section 1.1(a); provided, however, that (except for purposes of
computing a Purchase Interest or the Sold Interest in Section 1.5 or 1.7) at any
time the Sold Interest would otherwise exceed 100% each Purchaser then holding
any Investment shall have its Purchase Interest reduced by multiplying such
Purchase Interest by a fraction equal to 100% divided by the Sold Interest
otherwise then in effect, so that the Sold Interest is thereby reduced to 100%.

 

“Purchase Limit” means $200,000,000.

 

“Purchaser Agent” means the Blue Ridge Purchaser Agent, the Windmill Purchaser
Agent or any other person who becomes a party to this Agreement as a “Purchaser
Agent.”

 

“Purchaser Group” means, for each Conduit Purchaser, such Conduit Purchaser, its
Related Bank Purchasers, (if any) and its related Liquidity Banks and
Enhancement Banks.

 

I-11

--------------------------------------------------------------------------------


 

“Purchaser Reserve Percentage” means, for each Purchaser, the Reserve Percentage
multiplied by a fraction, the numerator of which is such Purchaser’s outstanding
Investment and the denominator of which is the Aggregate Investment.

 

“Purchasers” means the Conduit Purchasers and the Related Bank Purchasers.

 

“Put” is defined in Section 2.l(a).

 

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.

 

“Rating Agency” means, for any Conduit Purchaser, Moody’s, S&P and any other
rating agency such Conduit Purchaser chooses to rate its commercial paper notes.

 

“Ratings” means, for any Conduit Purchaser, the ratings by the Rating Agencies
of such Conduit Purchase of the indebtedness for borrowed money of such Conduit
Purchaser.

 

“Receivable” means each obligation of an Obligor to pay for merchandise sold or
services rendered by OfficeMax Contract, Inc. that is sold to the Seller
pursuant to each Purchase Agreement and includes the Originator’s rights to
payment of any interest or finance charges and in the merchandise (including
returned goods) and contracts relating to such Receivable to the extent
necessary to enforce the Collection of any Receivables, all security interests,
guaranties and property securing or supporting payment of such Receivable, all
Records and all proceeds of the foregoing.  During any Interim Liquidation and
on and after the Termination Date, the term “Receivable” shall only include
receivables existing on the date such Interim Liquidation commenced or
Termination Date occurred, as applicable.  Deemed Collections shall reduce the
outstanding balance of Receivables hereunder, so that any Receivable that has
its outstanding balance deemed collected shall cease to be a Receivable
hereunder after (x) the Collection Agent receives payment of such Deemed
Collections under Section 1.5(b) or (y) if such Deemed Collection is received
before the Termination Date, an adjustment to the Sold Interest permitted by
Section 1.5(c) is made.

 

“Receivable Purchase Facility” means any receivables purchase agreement, loan
agreement or other similar contractual arrangement to which a Conduit Purchaser
is a party relating to the transfer, purchase or financing of receivables or
other assets.

 

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights) relating to such Receivable or the related
Obligor.

 

“Reinvestment Purchase” is defined in Section 1.1(b).

 

“Related Bank Purchasers” means the Persons listed as such (and their respective
Purchase Commitments) for each Conduit Purchaser as listed on Schedule II
hereto.

 

I-12

--------------------------------------------------------------------------------


 

“Reporting Date” means, (i) during any Monthly Reporting Period, (as defined in
Reporting Period) the 20th day of each Fiscal Month, (ii) during any Weekly
Reporting Period (as defined in Reporting Period), Tuesday of each calendar week
and (iii) during any Daily Reporting Period, (as defined in Reporting Period)
each calendar day.

 

“Reporting Period” shall be determined according to the following table based
upon the unsecured debt rating of the Collection Agent:

 

S&P Rating

 

Moody’s Rating

 

Reporting Period

Above BBB- and Baa3

 

Above BBB- and Baa3

 

Monthly

BBB-

 

Baa3

 

Monthly

BB+

 

Ba1

 

Monthly

BB

 

Ba2

 

Monthly

BB-

 

Ba3

 

Weekly

Below BB- or below Ba3 or rating suspended or withdrawn by either S&P or Moody’s

 

Below BB- or below Ba3 or rating suspended or withdrawn by either S&P or Moody’s

 

Daily

 

For purposes of the foregoing, if one of the two ratings established by Moody’s
and S&P shall be (i) one category lower than the other, the Reporting Period
shall be determined by reference to the higher of the two ratings, and (ii) two
or more categories lower than the other, the Reporting Period shall be
determined by reference next above that of the lower of the two ratings.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Reserve Percentage” means, at any time, the quotient obtained by dividing
(a) the Aggregate Reserve by (b) the Eligible Receivables Balance.

 

“Seller” is defined in the first paragraph hereof.

 

“Settlement Date” means the 20th day of each Fiscal Month.

 

“Settlement Period” means the period from and including each Settlement Date to
but not including the next succeeding Settlement Date.

 

“Sold Interest” is defined in Section 1.1(a).

 

“Special Transaction Subaccount” means the special transaction subaccount
established for this Agreement pursuant to Windmill’s depositary agreement.

 

I-13

--------------------------------------------------------------------------------

 


 

“Specially Pooled Paper” means the aggregate of all commercial paper notes of a
Conduit Purchaser issued in connection with Receivables Purchase Facilities
designated from time to time by the Agent (in its sole discretion).  Specially
Pooled Paper will not include Pooled Commercial Paper or Allocated Commercial
Paper at any time.

 

“S&P” means Standard & Poor’s Ratings Group.

 

“Subordinated Note” means each revolving promissory note issued by the Seller to
the applicable Originator under the applicable Purchase Agreement.

 

“Subordination Agreement” means the Subordination Agreement dated as of November
17, 2000 between OfficeMax Contract, Inc. and the Seller.

 

“Subsidiary” means any Person of which at least a majority of the voting stock
(or equivalent equity interests) is owned or controlled by the Seller or the
Originator or by one or more other Subsidiaries of the Seller or the
Originator.  Cuban Electric Company, a Florida corporation, shall not be deemed
to be a “Subsidiary” so long as neither the Originator nor any other Subsidiary
shall have outstanding any investment in said corporation (other than
investments existing on December 31, 1972) or any guaranty of the indebtedness
of any corporation.

 

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

 

“Termination Date” means the earliest of (a) the Business Day designated by the
Seller with no less than thirty (30) Business Days prior notice to the Agent,
(b) the occurrence of a Termination Event and (c) June 19, 2006.

 

“Termination Event” means the occurrence of any one or more of the following:

 

(a)           any representation, warranty, certification or statement made by
the Seller or the Originator in, or pursuant to, any Transaction Document proves
to have been incorrect in any material respect when made; or

 

(b)           the Collection Agent, the Originator or the Seller fails to make
any payment or other transfer of funds hereunder when due (including any
payments under Section 1.5(a)); or

 

(c)           the Seller fails to observe or perform any covenant or agreement
contained in Sections 3.3, 5.1(b), 5.1(e), 5.1(g), 5.1(i) or 5.1(j) of this
Agreement or the Originator fails to perform any covenant or agreement in
Section 6 of each Purchase Agreement; or

 

I-14

--------------------------------------------------------------------------------


 

(d)           the Seller or the Collection Agent (or any sub-collection agent)
fails to observe or perform any other term, covenant or agreement under any
Transaction Document, and such failure remains unremedied for ten Business Days;
or

 

(e)           the Seller, the Originator or any Subsidiary suffers a Bankruptcy
Event; or

 

(f)            the average of the Delinquency Ratio as of the last Business Day
for the most recent three Fiscal Months exceeds 6%, the Dilution Ratio as of the
last Business Day for the most recent three Fiscal Months exceeds 6% or the
Loss-to-Liquidation Ratio as of the last Business Day for any Fiscal Month
exceeds 1%; or

 

(g)           (i) the Seller, the Originator or any Affiliate, directly or
indirectly, disaffirms or contests the validity or enforceability of any
Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of the Seller or any Affiliate party thereto; or

 

(h)           any event occurs or condition exists which constitutes an event of
default under the OfficeMax Loan Agreement; or

 

(i)            a Collection Agent Replacement Event has occurred and is
continuing; or

 

(j)            the average Turnover Rate for the most recent three calendar
month period exceeds 45 days; or

 

(k)           has not received an executed Lock-Box Letter with regard to
Lock-Box Number 101705, Account Number 8738007922 within 30 days hereof.

 

Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (c) or (d) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Termination Date, has adjusted the Sold Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.

 

“Tranche” means a portion of the Investment of a Conduit Purchaser or of the
Related Bank Purchasers or of the Related Bank Purchasers allocated to a Tranche
Period pursuant to Section 1.3.  A Tranche is a (i) CP Tranche, (ii) Eurodollar
Tranche or (iii) Prime Tranche depending whether Discount accrues during its
Tranche Period based on a (i) CP Rate, (ii) Eurodollar Rate, or (iii) Prime
Rate.

 

“Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.3, which (i) for a CP Tranche shall not exceed 270 days,
(ii) for a LIBOR Tranche shall not exceed 180 days, and (iii) for a Prime
Tranche shall be the period of time from the date on which the Seller selects or
is deemed to have selected a Prime Tranche until the effective date of any
election it makes to convert such Tranche, or portion thereof, to a LIBOR
Tranche or CP Tranche.

 

I-15

--------------------------------------------------------------------------------


 

“Transaction Documents” means this Agreement, each Fee Letter, each Purchase
Agreement, the Limited Guaranty, each Subordinated Note, each Subordination
Agreement, and all other documents, instruments and agreements executed or
furnished in connection herewith and therewith.

 

“Transfer Agreement” means (i) the Liquidity Asset Purchase Agreement dated the
date hereof among Blue Ridge, Wachovia Bank, N.A., in its capacity as the Blue
Ridge Purchaser Agent, administrative agent for Blue Ridge, and as a Liquidity
Bank and the other Liquidity Banks from time to time party thereto, (ii) the
Transfer Agreement dated the date hereof among Windmill, ABN AMRO Bank N.V., in
its capacity as the Windmill Purchaser Agent and the Agent for Windmill, and as
a Liquidity Bank and the Enhancer, and the other Liquidity Banks from time to
time party thereto.

 

“Transfer Supplement” means an agreement among the parties hereto pursuant to
which an existing Purchaser Group adds a new Purchaser.

 

“Turnover Rate” means, for any period for which it is calculated, (A) (1) the
Receivables Balance at the beginning of such period divided by (2) the
Collections (other than Deemed Collections) during such period multiplied by (B)
the number of days in such period.

 

“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.

 

“Unused Aggregate Commitment” means, at any time, the difference between the
Aggregate Commitment then in effect and the outstanding Matured Aggregate
Investment.

 

“Unused Commitment” means, for any Related Bank Purchaser at any time, the
difference between its Commitment and its Investment then outstanding.

 

“USA” means the United States of America (including all states and political
subdivisions thereof).

 

“Windmill” is defined in the first paragraph hereof.

 

“Windmill Related Bank Purchasers” means the Related Bank Purchasers for
Windmill.

 

“Windmill Purchaser Agent” means ABN AMRO Bank N.V.

 

“Windmill Purchaser Group” means Windmill and the Windmill Related Bank
Purchasers.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP. 
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

I-16

--------------------------------------------------------------------------------


 

Schedule II

 

Related Bank Purchasers and
Purchase Commitments of Related Bank Purchasers
and Purchaser Groups

 

CONDUIT PURCHASER

 

NAME OF RELATED BANK
PURCHASER

 

COMMITMENTS OF RELATED
BANK PURCHASERS

 

 

 

 

 

 

 

Blue Ridge

 

Wachovia Bank, N.A.

 

$

102,000,000

 

 

 

 

 

 

 

Windmill

 

ABN AMRO Bank N.V.

 

$

102,000,000

 

 

Purchaser Group Commitments

 

PURCHASER GROUP

 

COMMITMENT

 

Blue Ridge Purchaser Group

 

$

102,000,000

 

Windmill Purchaser Group

 

$

102,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

to
Third Amended and Restated Receivables Sale Agreement

 

Form of Incremental Purchase Request

 

 

                 , 200  

 

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

540 West Madison Street

Chicago, Illinois 60661

Attn:  Purchaser Agent-Windmill

 

Wachovia Bank, N.A., as Purchaser

Agent for the Blue Ridge Purchaser Group

191 Peachtree Street, N.E.

Atlanta, Georgia  30303

Attn:  Michael Landry

 

Re:          Third Amended and Restated Receivables Sale Agreement dated as of
June 20, 2005 (the “Sale Agreement”) among Loving Creek Funding Corporation (the
“Seller”), OfficeMax Incorporated (formerly known as Boise Cascade Corporation)
(the “Initial Collection Agent”), ABN AMRO Bank N.V., as agent for the
Purchasers (the “Agent”) and as the Windmill Purchaser Agent (“Windmill
Purchaser Agent”), Wachovia Bank, N.A., as the Blue Ridge Purchaser Agent (“Blue
Ridge Purchaser Agent”), the other Purchaser Agents from time to time party
thereto (collectively, the “Purchaser Agents”), the Related Bank Purchasers from
time to time party thereto (collectively, the “Related Bank Purchasers”),
Windmill Funding Corporation, as a conduit purchaser (“Windmill”) and Blue Ridge
Funding Corporation, as a conduit purchaser  (“Blue Ridge”)

 

Ladies and Gentlemen:

 

The undersigned Seller under the above-referenced Sale Agreement hereby confirms
it has requested an Incremental Purchase of $                       by the
Conduit Purchasers under the Sale Agreement. [In the event a Conduit Purchaser
is unable or unwilling to make the requested Incremental Purchase, the Seller
hereby requests an Incremental Purchase of $                         by the
Related Bank Purchasers for such Conduit Purchaser under the Sale Agreement at
the [Eurodollar Rate with a Tranche Period of                months.] [Prime
Rate]].

 

--------------------------------------------------------------------------------


 

Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement.  If on the date of this
Incremental Purchase Request (“Notice”), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases shall immediately commence in accordance with
Section 1.1(d) of the Sale Agreement.

 

The Seller hereby certifies that both before and after giving effect to [each
of] the proposed Incremental Purchase[s] contemplated hereby and the use of the
proceeds therefrom, all of the requirements of Section 7.2 of the Sale Agreement
have been satisfied.

 

 

Very truly yours,

 

 

 

Loving Creek Funding Corporation

 

 

 

 

 

By

 

Title

 

 

 

A-2

--------------------------------------------------------------------------------


 

Schedule I

to

Incremental Purchase Requests

 

Summary of Information Relating to Proposed Sale(s)

 

 

 

1.             Dates, Amounts, Purchaser(s), Proposed Tranche Periods

 

 

 

 

 

 

 

 

 

 

 

A1

 

Date of Notice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A2

 

Measurement Date (the last Business Day of the month immediately preceding the
month in which the Date of Notice occurs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A3

 

Proposed Purchase Dates

 

 

 

 

 

 

 

 

 

 

(each of which is a Business Day)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A4

 

Respective Proposed Incremental Purchase on each such Purchase Date

$

 

$

 

$

 

$

 

 

 

(each Incremental Purchase must be in a minimum amount of $1,000,000 and
multiples thereof, or, if less, an amount equal to the Maximum Incremental
Purchase Amount)

 

(A4A)

 

(A4B)

 

(A4C)

 

(A4D)

 

 

 

 

 

 

 

 

 

 

 

A5

 

Proposed Allocation among Purchasers (Pro Rata) Conduit Purchasers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of
Related Bank
Purchaser

$

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

A6

 

Used Aggregate

 

 

 

 

 

 

 

 

 

 

Commitment Amount

 

 

 

 

 

 

 

 

 

 

(after such Incremental Purchases)

 

 

 

 

 

 

$

 

 

A-3

--------------------------------------------------------------------------------


 

Each proposed Purchase Date must be a Business Day and must occur no later than
two weeks after the Measurement Date set forth above.  The choice of Measurement
Date is a risk undertaken by the Seller.  If a selected Measurement Date is not
the applicable Purchase Date, the Seller’s choice and disclosure of such date
shall not in any manner diminish or waive the obligation of the Seller to assure
the Purchasers that, after giving effect to the proposed Purchase, the actual
Sold Interest as of the date of such proposed Purchase does not exceed 100%.

 

A-4

--------------------------------------------------------------------------------


 

Exhibit C

 

Addresses and Names of Seller and the Originator

 

1.             Locations.  (a) The chief executive office of the Seller and the
Originator are located at the following address:

 

Loving Creek Funding Corporation

150 E. Pierce

Itasca, Illinois  60143

 

OfficeMax Contract, Inc.

150 E. Pierce

Itasca, Illinois  60143

 

The addresses set forth above for Seller and OfficeMax Contract, Inc. have been
the address of their respective chief executive offices at all times since the
inception of each such corporation.

 

(b)           The following are all the locations where the Seller and the
Originator directly or through its agents maintain any Records:

 

Same as (a) above

 

2.             Names.  The following is a list of all names (including trade
names or similar appellations) used by the Seller and the Originator or any of
its divisions or other business units that generate Receivables:

 

None

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Lock Boxes and Lock-Box Banks

 

Bank

 

 

 

 

OfficeMax Contract, Inc.

 

Lock-Box Number

 

Collection Account

 

 

 

 

 

Bank of America – Los Angeles, California

 

 

 

 

 

 

 

 

 

Mellon Bank – Pittsburgh, Pennsylvania

 

 

 

 

 

 

 

 

 

Northern Trust – Chicago, Illinois

 

 

 

 

 

 

 

 

 

Wachovia Bank – Atlanta, Georgia

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit E

 

to Third Amended and Restated
Receivables Sale Agreement

 

Form of Lock Box Letter

 

 

[Name of Lock Box Bank]

 

Ladies and Gentlemen:

 

Reference is made to the lock-box numbers                               and the
associated lock-box demand deposit account number                           
maintained with you (such lock-boxes and associated lock-box demand deposit
account, collectively, the “Accounts”), each in the name of OfficeMax Contract,
Inc. (“OfficeMax Contract”).  OfficeMax Contract hereby confirms it has sold all
Receivables (as defined below) to Loving Creek Funding Corporation (the
“Seller”).

 

In connection with the Third Amended and Restated Receivables Sale Agreement,
dated as of June 20, 2005 (as amended, supplemented or otherwise modified from
time to time, the “Receivables Sale Agreement”), among Loving Creek Funding
Corporation (the “Seller”), OfficeMax Incorporated (formerly known as Boise
Cascade Corporation) (the “Initial Collection Agent”), ABN AMRO Bank N.V., as
agent for the Purchasers (the “Agent”) and as the Windmill Purchaser Agent
(“Windmill Purchaser Agent”), Wachovia Bank, N.A., as the Blue Ridge Purchaser
Agent (“Blue Ridge Purchaser Agent”), the other Purchaser Agents from time to
time party thereto (collectively, the “Purchaser Agents”), the Related Bank
Purchasers from time to time party thereto (collectively, the “Related Bank
Purchasers”), Windmill Funding Corporation, as a conduit purchaser (“Windmill”)
and Blue Ridge Funding Corporation, as a conduit purchaser (“Blue Ridge”), the
Seller has assigned to the Agent for the benefit of the Purchasers an undivided
percentage interest in the accounts, chattel paper, instruments or general
intangibles (collectively, the “Receivables”) under which payments are or may
hereafter be made to the Accounts, and has granted to the Agent for the benefit
of the Purchasers a security interest in its retained interest in such
Receivables.  As is the customary practice in this type of transaction, we
hereby request that you execute this letter agreement.  All references herein to
“we” and “us” refer to OfficeMax Contract and the Seller, jointly and
severally.  Your execution hereof is a condition precedent to our continued
maintenance of the Accounts with you.

 

We hereby transfer exclusive dominion and control of the Accounts to the Agent,
subject only to the condition subsequent that the Agent shall have given you
notice that a “Collection Agent Replacement Event” has occurred and is
continuing under the Receivables Sale Agreement and of its election to assume
such dominion and control, which notice shall be in substantially the form
attached hereto as Annex A (the “Agent’s Notice”).

 

--------------------------------------------------------------------------------


 

At all times prior to the receipt of the Agent’s Notice described above, all
payments to be made by you out of, or in connection with the Accounts, are to be
made in accordance with the instructions of the Seller or its agent.

 

We hereby irrevocably instruct you, at all times from and after the date of your
receipt of the Agent’s Notice as described above, to make all payments to be
made by you out of, or in connection with, the Accounts directly to the Agent,
at its address set forth below its signature hereto or as the Agent otherwise
notifies you, or otherwise in accordance with the instructions of the Agent.

 

We also hereby notify you that, at all times on and after the date of your
receipt of the Agent’s Notice as described above, the Agent shall be irrevocably
entitled to exercise in our place and stead, and without having to obtain any
consents from us, any and all rights in connection with the Accounts, including,
without limitation, (a) the right to specify when payments are to be made out
of, or in connection with, the Accounts and (b) the right to require preparation
of duplicate monthly bank statements on the Accounts for the Agent’s audit
purposes and mailing of such statements directly to an address specified by the
Agent.  At all times on and after the date of your receipt of the Agent’s
Notice, neither we nor any of our affiliates shall be given any access to the
Accounts.

 

The Agent’s Notice may be personally served or sent by telex, facsimile or U.S.
mail, certified return receipt requested, to the address, telex or facsimile
number set forth under your signature to this letter agreement (or to such other
address, telex or facsimile number as to which you shall notify the Agent in
writing).  If the Agent’s Notice is given by telex or facsimile, it will be
deemed to have been received when the Agent’s Notice is sent and the answerback
is received (in the case of telex) or receipt is confirmed by telephone or other
electronic means (in the case of facsimile).  All other notices will be deemed
to have been received when actually received or, in the case of personal
delivery, delivered.

 

By executing this letter agreement, you acknowledge the existence of the Agent’s
right to dominion and control of the Accounts and its ownership of and security
interest in the amounts from time to time on deposit therein and agree that from
the date hereof the Accounts shall be maintained by you for the benefit of, and
amounts from time to time therein held by you as agent for, the Agent on the
terms provided herein.  The Accounts are to be entitled “Loving Creek Funding
Corporation and ABN AMRO Bank N.V., as Agent for the Purchasers” with the
subline OfficeMax Contract, Inc.  Except as otherwise provided in this letter
agreement, payments to the Accounts are to be processed in accordance with the
standard procedures currently in effect.  All service charges and fees in
connection with the Accounts shall continue to be payable by us under the
arrangements currently in effect.

 

By executing this letter agreement, you (a) irrevocably waive and agree not to
assert, claim or endeavor to exercise, (b) irrevocably bar and estop yourself
from asserting, claiming or exercising and (c) acknowledge that you have not
heretofore received a notice, writ, order or other form of legal process from
any other party asserting, claiming or exercising, any right of set-off,
banker’s lien or other purported form of claim with respect to the accounts or
any funds from time to time therein.  Except for your right to payment of your
service charge and fees and

 

E-2

--------------------------------------------------------------------------------


 

to make deductions for returned items, you shall have no rights in the Accounts
or funds therein, except deductions for service charges, fees and returned or
misplaced items.  To the extent you may ever have any additional rights, you
hereby expressly subordinate all such rights to all rights of the Agent.

 

You may terminate this letter agreement by canceling the Accounts maintained
with you, which cancellation and termination shall become effective only upon
thirty (30) days prior written notice thereof from you to the Agent in the
absence of fraud or abuse.  Incoming mail addressed to the Accounts (including,
without limitation, any direct funds transfer to the Accounts) received after
such cancellation shall be forwarded in accordance with the Agent’s
instructions.  This letter agreement may also be terminated upon written notice
to you by the Agent stating that the Receivables Sale Agreement is no longer in
effect.  Except as otherwise provided in this paragraph, this letter agreement
may not be terminated without the prior written consent of the Agent.

 

This letter agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be altered, modified or
amended in any respect, nor may any right, power or privilege of any party
hereunder be waived or released or discharged, except upon execution by you, us
and the Agent of a written instrument so providing.  The terms and conditions of
any agreement between us and you (a “Lock-Box Service Agreement”) (whether now
existing or executed hereafter) with respect to the lock-box arrangements, to
the extent not inconsistent with this letter agreement, will remain in effect
between you and us.  In the event that any provision in this letter agreement is
in conflict with, or inconsistent with, any provision of any such Lock-Box
Service Agreement, this letter agreement will exclusively govern and control. 
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.

 

OfficeMax Contract agrees to indemnify, defend and hold harmless you and your
affiliates, directors, officers, employees, agents, successors and assigns
(each, an “Indemnitee”) from and against any and all liabilities, losses,
claims, damages, demands, costs and expenses of every kind (including but not
limited to costs incurred as a result of items being deposited in the Account
and being unpaid for any reason, reasonable attorney’s fees and the reasonable
charges of your in-house counsel) incurred or sustained by any Indemnitee
arising out of your performance of the services contemplated by this Lock-Box
Letter, except to the extent such liabilities, losses, claims, damages, demands,
costs and expenses are the direct result of your gross negligence or willful
misconduct.  The provisions of this paragraph shall survive the termination of
this Lock-Box Letter.

 

In the event OfficeMax Contract becomes subject to a voluntary or involuntary
proceeding under the United States Bankruptcy Code, or if you are otherwise
served with legal process which you in good faith believe affects funds in the
Account you may suspend disbursements from the Account otherwise required by the
terms hereof until such time as you receive an appropriate court order or other
assurances satisfactory to you establishing that the funds may continue to be
disbursed according to the instructions contained in this Lock-Box Letter.

 

E-3

--------------------------------------------------------------------------------


 

This letter agreement and the rights and obligations of the parties hereunder
will be governed by and construed and interpreted in accordance with the laws of
the state of New York.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

 

Very truly yours,

 

 

 

OfficeMax Contract, Inc.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Loving Creek Funding Corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

E-4

--------------------------------------------------------------------------------


 

Accepted and confirmed as of

the date first written above:

 

 

By:  ABN AMRO Bank N.V., as Agent

 

 

By:

 

 

Title:

 

 

 

 

By:

 

 

Title:

 

 

 

Address of notice:

 

ABN AMRO Bank N.V.

Structured Finance, Asset Securitization

540 West Madison Street

Chicago, Illinois 60674

Attention:  Purchaser Agent-Windmill

Telephone Number:  (312) 904-6263

Telecopy Number:    (312) 992-1527

 

 

Acknowledged and agreed to as of the date first written above:

 

[Name of Bank]

 

 

By:

 

 

Title:

 

 

 

 

Address for notice:

 

 

 

 

 

 

 

 

 

 

 

E-5

--------------------------------------------------------------------------------


 

Annex A to
Lock-Box Letter

 

[Name of Bank]

 

Re:

Loving Creek Funding Corporation

 

Lock Box Numbers

 

Lock-Box Account Number

 

Ladies and Gentlemen:

 

Reference is made to the letter agreement dated
                                   (the “Letter Agreement”) among OfficeMax
Contract, Inc., Loving Creek Funding Corporation, the undersigned, as Agent, and
you concerning the above-described lock-boxes and lock-box account
(collectively, the “Accounts”).  We hereby give you notice that a “Collection
Agent Replacement Event” has occurred and is continuing under the Receivables
Sale Agreement (as defined in the Letter Agreement) and of our assumption of
dominion and control of the Accounts as provided in the Letter Agreement.

 

We hereby instruct you not to permit any other party to have access to the
Accounts and to make all payments to be made by you out of or in connection with
the Accounts directly to the undersigned upon our instructions, at our address
set forth above.

 

 

Very truly yours,

 

 

 

ABN AMRO Bank N.V.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

cc:           Loving Creek Funding Corporation

 

E-6

--------------------------------------------------------------------------------


 

Exhibit G
OfficeMax, Inc.
Accounting Calendar - Fiscal 2005
December 26, 2004 through December 31, 2005

 

First Quarter

 

 

 

 

 

S

 

M

 

T

 

W

 

T

 

F

 

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

26

 

27

 

28

 

29

 

30

 

31

 

1

2

 

Jan

 

2

 

3

 

4

 

5

 

6

 

7

 

8

3

 

period

 

9

 

10

 

11

 

12

 

13

 

14

 

15

4

 

1

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

23

 

24

 

25

 

26

 

27

 

28

 

29

6

 

Feb

 

30

 

31

 

1

 

2

 

3

 

4

 

5

7

 

period

 

6

 

7

 

8

 

9

 

10

 

11

 

12

8

 

2

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

20

 

21

 

22

 

23

 

24

 

25

 

26

10

 

 

 

27

 

28

 

1

 

2

 

3

 

4

 

5

11

 

Mar

 

6

 

7

 

8

 

9

 

10

 

11

 

12

12

 

period

 

13

 

14

 

15

 

16

 

17

 

18

 

19

13

 

3

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

Second Quarter

 

 

 

 

 

S

 

M

 

T

 

W

 

T

 

F

 

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

 

 

27

 

28

 

29

 

30

 

31

 

1

 

2

15

 

Apr

 

3

 

4

 

5

 

6

 

7

 

8

 

9

16

 

period

 

10

 

11

 

12

 

13

 

14

 

15

 

16

17

 

4

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

 

 

24

 

25

 

26

 

27

 

28

 

29

 

30

19

 

May

 

1

 

2

 

3

 

4

 

5

 

6

 

7

20

 

period

 

8

 

9

 

10

 

11

 

12

 

13

 

14

21

 

5

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

 

 

22

 

23

 

24

 

25

 

26

 

27

 

28

23

 

 

 

29

 

30

 

31

 

1

 

2

 

3

 

4

24

 

Jun

 

5

 

6

 

7

 

8

 

9

 

10

 

11

25

 

period

 

12

 

13

 

14

 

15

 

16

 

17

 

18

26

 

6

 

19

 

20

 

21

 

22

 

23

 

24

 

25

 

Third Quarter

 

 

 

 

 

S

 

M

 

T

 

W

 

T

 

F

 

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

 

 

26

 

27

 

28

 

29

 

30

 

1

 

2

28

 

Jul

 

3

 

4

 

5

 

6

 

7

 

8

 

9

29

 

period

 

10

 

11

 

12

 

13

 

14

 

15

 

16

30

 

7

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

 

 

24

 

25

 

26

 

27

 

28

 

29

 

30

32

 

Aug

 

31

 

1

 

2

 

3

 

4

 

5

 

6

33

 

period

 

7

 

8

 

9

 

10

 

11

 

12

 

13

34

 

8

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

21

 

22

 

23

 

24

 

25

 

26

 

27

36

 

 

 

28

 

29

 

30

 

31

 

1

 

2

 

3

37

 

Sep

 

4

 

5

 

6

 

7

 

8

 

9

 

10

38

 

period

 

11

 

12

 

13

 

14

 

15

 

16

 

17

39

 

9

 

18

 

19

 

20

 

21

 

22

 

23

 

24

 

fourth quarter

 

 

 

 

 

S

 

M

 

T

 

W

 

T

 

F

 

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

25

 

26

 

27

 

28

 

29

 

30

 

1

41

 

Oct

 

2

 

3

 

4

 

5

 

6

 

7

 

8

42

 

period

 

9

 

10

 

11

 

12

 

13

 

14

 

15

43

 

10

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

 

 

 

23

 

24

 

25

 

26

 

27

 

28

 

29

45

 

 

 

30

 

31

 

1

 

2

 

3

 

4

 

5

46

 

Nov

 

6

 

7

 

8

 

9

 

10

 

11

 

12

47

 

period

 

13

 

14

 

15

 

16

 

17

 

18

 

19

48

 

11

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49

 

 

 

27

 

28

 

29

 

30

 

1

 

2

 

3

50

 

 

 

4

 

5

 

6

 

7

 

8

 

9

 

10

51

 

Dec

 

11

 

12

 

13

 

14

 

15

 

16

 

17

52

 

period

 

18

 

19

 

20

 

21

 

22

 

23

 

24

53

 

12

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

--------------------------------------------------------------------------------